UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Variable Investment Fund, Appreciation Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, Appreciation Portfolio’s Initial shares produced a total return of 6.89%, and its Service shares produced a total return of 6.77%. 1 In comparison, the total return of the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), was 13.82% for the same period. 2 Stocks generally rallied over the reporting period as investors responded to improved economic data.The fund produced lower returns than its benchmark, mainly due to overweighted exposure to the lagging energy sector. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in common stocks.The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies.These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries.The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 Recovering Economy Fueled Market Gains The year 2013 began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks.As a result, by mid-May the S&P 500 Index reached a new record high. However, in late May remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than many had expected. As a result, most financial markets encountered heightened volatility as investors anticipated a more moderately accommodative monetary policy. Market turbulence in late May and June erased some of the market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward those considered more economically sensitive. Allocation Strategy Weighed on Fund Results The fund’s longstanding emphasis on the energy sector proved counterproductive during the reporting period when large, integrated energy producers struggled amid a slow global growth backdrop. In the information technology sector, consumer electronics giant Apple fell sharply as competitive pressures intensified and profit margins narrowed. The fund’s holdings of consumer staples companies lagged market averages despite solid underlying fundamentals when investors favored industry groups that tend to be more sensitive to the recovering domestic economy. In the materials sector, commodities producers Rio Tinto,ADR and Freeport-McMoRan Copper & Gold were undermined by slackening demand for construction materials in the emerging markets. Lack of exposure to the utilities and telecommunications sectors helped avoid relative weakness in both industry groups. Among individual stocks, investment manager BlackRock advanced along with the financial markets. Media firms Walt Disney and News Corp. responded well to rising consumer sentiment and spending. In the health care sector, medical devices maker Johnson & Johnson and pharmaceutical developer Roche Holding, ADR reported higher earnings and rallied from attractive valuations. 4 The fund’s portfolio remained relatively constant over the first half of 2013, as changes were limited to a new position in cable television provider Comcast, Cl.A and the elimination of Brazilian fast food franchisee Arcos Dorados Holdings, Cl.A. A Constructive Outlook Despite recent concerns regarding the likely tapering of the Fed’s quantitative easing program later this year, monetary policies throughout the world remain accommodative and seem to be producing the desired results.We have been encouraged by recent improvements in U.S. economic data, inflation remains subdued, and many companies have shored up their balance sheets with large cash balances that can be used more productively through mergers and acquisitions, capital investments, share buyback programs, and higher dividends.Therefore, we have maintained our focus on high-quality, multinational companies with strong balance sheets, dominant brands, and above-average earnings and dividend growth characteristics. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Appreciation Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s ® 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund,Appreciation Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—98.6% Shares Value ($) Capital Goods—3.5% Caterpillar 94,400 7,787,056 General Electric 194,800 4,517,412 United Technologies 89,000 8,271,660 Consumer Services—3.3% McDonald’s 195,900 Diversified Financials—4.7% BlackRock 31,000 7,962,350 Franklin Resources 41,000 5,576,820 JPMorgan Chase & Co. 267,300 14,110,767 Energy—18.7% Chevron 210,900 24,957,906 ConocoPhillips 165,100 9,988,550 Exxon Mobil 328,364 29,667,687 Imperial Oil 100,000 3,821,000 Occidental Petroleum 163,100 14,553,413 Phillips 66 92,550 5,452,121 Royal Dutch Shell, Cl. A, ADR 197,500 12,600,500 Statoil, ADR 145,000 3,000,050 Total, ADR 134,400 6,545,280 Food & Staples Retailing—1.8% Walgreen 134,300 5,936,060 Whole Foods Market 90,200 4,643,496 Food, Beverage & Tobacco—24.0% Altria Group 476,100 16,658,739 Coca-Cola 921,200 36,949,332 Diageo, ADR 25,000 2,873,750 Kraft Foods Group 56,666 3,165,929 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Mondelez International, Cl. A 170,000 4,850,100 Nestle, ADR 317,400 20,878,572 PepsiCo 142,900 11,687,791 Philip Morris International 456,100 39,507,382 SABMiller 120,000 5,753,787 Health Care Equipment & Services—2.3% Abbott Laboratories 191,800 6,689,984 Intuitive Surgical 11,800 a 5,977,644 Medtronic 20,200 1,039,694 Household & Personal Products—4.8% Estee Lauder, Cl. A 133,400 8,773,718 Procter & Gamble 255,000 19,632,450 Materials—3.7% Air Products & Chemicals 18,000 1,648,260 Freeport-McMoRan Copper & Gold 200,000 5,522,000 Praxair 95,200 10,963,232 Rio Tinto, ADR 100,000 b 4,108,000 Media—4.9% Comcast, Cl. A 16,000 670,080 McGraw-Hill Financial 107,100 5,696,649 News Corp., Cl. A 283,136 9,230,234 Time Warner Cable 50,000 5,624,000 Walt Disney 120,000 7,578,000 Pharmaceuticals, Biotech & Life Sciences—8.2% AbbVie 191,800 7,929,012 Johnson & Johnson 212,900 18,279,594 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Merck & Co. 45,200 2,099,540 Novo Nordisk, ADR 56,300 8,724,811 Roche Holding, ADR 185,700 11,489,259 Retailing—6.2% Christian Dior 66,100 10,668,784 Target 189,700 13,062,742 Wal-Mart Stores 171,600 12,782,484 Semiconductors & Semiconductor Equipment—3.8% Intel 592,900 14,360,038 Texas Instruments 213,300 7,437,771 Xilinx 20,000 792,200 Software & Services—3.7% Automatic Data Processing 100,400 6,913,544 International Business Machines 80,000 15,288,800 Technology Hardware & Equipment—5.0% Apple 65,700 26,022,456 QUALCOMM 62,800 3,835,824 Total Common Stocks (cost $323,813,025) Other Investment—1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,500,761) 7,500,761 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,825,000) 3,825,000 c Total Investments (cost $335,138,786) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s security on loan was $3,697,200 and the value of the collateral held by the fund was $3,825,000. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Food, Beverage & Tobacco 24.0 Materials 3.7 Energy 18.7 Software & Services 3.7 Pharmaceuticals, Biotech & Life Sciences 8.2 Capital Goods 3.5 Retailing 6.2 Consumer Services 3.3 Technology Hardware & Equipment 5.0 Health Care Media 4.9 Equipment & Services 2.3 Household & Personal Products 4.8 Money Market Investments 1.9 Diversified Financials 4.7 Food & Staples Retailing 1.8 Semiconductors & Semiconductor Equipment 3.8 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $3,697,200)—Note 1(c): Unaffiliated issuers 323,813,025 583,952,414 Affiliated issuers 11,325,761 11,325,761 Cash 227,132 Dividends and securities lending income receivable 1,582,328 Prepaid expenses 13,203 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 332,290 Due to Fayez Sarofim & Co. 107,460 Liability for securities on loan—Note 1(c) 3,825,000 Payable for shares of Beneficial Interest redeemed 566,888 Accrued expenses 80,845 Net Assets ($) Composition of Net Assets ($): Paid-in capital 334,673,066 Accumulated undistributed investment income—net 96,822 Accumulated net realized gain (loss) on investments (2,720,922 ) Accumulated net unrealized appreciation (depreciation) on investments 260,139,389 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 351,203,733 240,984,622 Shares Outstanding 8,228,369 5,676,698 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $324,702 foreign taxes withheld at source): Unaffiliated issuers 8,888,659 Affiliated issuers 1,658 Income from securities lending—Note 1(c) 53,848 Total Income Expenses: Investment advisory fee—Note 3(a) 1,578,657 Sub-investment advisory fee—Note 3(a) 644,804 Distribution fees—Note 3(b) 296,620 Prospectus and shareholders’ reports 53,268 Professional fees 49,892 Trustees’ fees and expenses—Note 3(c) 34,533 Custodian fees—Note 3(b) 21,862 Loan commitment fees—Note 2 3,702 Shareholder servicing costs—Note 3(b) 363 Miscellaneous 23,328 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (7 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,826,862 ) Net unrealized appreciation (depreciation) on investments 34,254,276 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 6,237,143 10,714,528 Net realized gain (loss) on investments (1,826,862 ) 3,173,613 Net unrealized appreciation (depreciation) on investments 34,254,276 39,110,502 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (3,915,535 ) (12,974,543 ) Service Shares (2,386,554 ) (6,423,266 ) Net realized gain on investments: Initial Shares (845,058 ) — Service Shares (570,306 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 15,423,933 55,289,006 Service Shares 28,391,996 75,211,364 Dividends reinvested: Initial Shares 4,760,593 12,974,543 Service Shares 2,956,860 6,423,266 Cost of shares redeemed: Initial Shares (33,898,720 ) (70,383,596 ) Service Shares (22,946,864 ) (47,166,478 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 566,553,453 500,604,514 End of Period Undistributed investment income—net 96,822 161,768 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 355,504 1,377,683 Shares issued for dividends reinvested 110,898 319,206 Shares redeemed (787,593 ) (1,739,175 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 660,546 1,876,463 Shares issued for dividends reinvested 69,250 158,878 Shares redeemed (532,432 ) (1,171,311 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 40.47 37.99 35.44 31.40 28.88 44.86 Investment Operations: Investment income—net a .47 .82 .73 .64 .63 .67 Net realized and unrealized gain (loss) on investments 2.32 3.14 2.42 4.09 4.95 (13.01 ) Total from Investment Operations 2.79 3.96 3.15 4.73 5.58 (12.34 ) Distributions: Dividends from investment income—net (.48 ) (1.48 ) (.60 ) (.69 ) (.78 ) (.77 ) Dividends from net realized gain on investments (.10 ) — — — (2.28 ) (2.87 ) Total Distributions (.58 ) (1.48 ) (.60 ) (.69 ) (3.06 ) (3.64 ) Net asset value, end of period 42.68 40.47 37.99 35.44 31.40 28.88 Total Return (%) 6.89 b 10.44 9.01 15.32 22.56 (29.55 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 c .81 .80 .81 .80 .81 Ratio of net expenses to average net assets .81 c .81 .80 .81 .80 .81 Ratio of net investment income to average net assets 2.20 c 2.02 1.99 2.01 2.31 1.82 Portfolio Turnover Rate .11 b 3.05 4.24 11.90 1.49 3.41 Net Assets, end of period ($ x 1,000) 351,204 345,985 326,445 310,385 290,073 274,782 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 40.25 37.74 35.23 31.21 28.70 44.59 Investment Operations: Investment income—net a .42 .72 .63 .58 .59 .58 Net realized and unrealized gain (loss) on investments 2.31 3.10 2.42 4.05 4.89 (12.94 ) Total from Investment Operations 2.73 3.82 3.05 4.63 5.48 (12.36 ) Distributions: Dividends from investment income—net (.43 ) (1.31 ) (.54 ) (.61 ) (.69 ) (.66 ) Dividends from net realized gain on investments (.10 ) — — — (2.28 ) (2.87 ) Total Distributions (.53 ) (1.31 ) (.54 ) (.61 ) (2.97 ) (3.53 ) Net asset value, end of period 42.45 40.25 37.74 35.23 31.21 28.70 Total Return (%) 6.77 b 10.14 8.74 15.04 22.23 (29.72 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.06 1.05 1.06 1.05 1.06 Ratio of net expenses to average net assets 1.06 c 1.06 1.05 1.06 1.05 1.06 Ratio of net investment income to average net assets 1.96 c 1.79 1.75 1.74 2.15 1.61 Portfolio Turnover Rate .11 b 3.05 4.24 11.90 1.49 3.41 Net Assets, end of period ($ x 1,000) 240,985 220,568 174,160 125,296 71,893 88,606 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 493,488,621 — — Equity Securities— Foreign Common Stocks † 90,463,793 — — Mutual Funds 11,325,761 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2012, $17,075,991 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 20 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2013, The Bank of New York Mellon earned $23,078 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,916,352 23,641,078 20,056,669 7,500,761 1.3 Dreyfus Institutional Cash Advantage Fund 13,512,311 98,554,489 108,241,800 3,825,000 .6 Total 17,428,663 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 22 As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $19,397,809. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $296,620 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $894 for transfer agency services and $48 for cash management services. Cash management fees were partially offset by earnings credits of $7.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $21,862 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period 24 ended June 30, 2013, the fund was charged $27 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $263,093, Distribution Plan fees $50,114, custodian fees $14,000, Chief Compliance Officer fees $4,630 and transfer agency fees $453. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $645,692 and $9,027,864, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $260,139,389, consisting of $269,779,487 gross unrealized appreciation and $9,640,098 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ 26 extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods, including several periods ranked first in the Performance Group and in the first quartile of the Performance Universe, except for the one-year period when the fund’s The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) performance ranked in the fourth quartile of the Performance Group and the Performance Universe. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding 28 Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 30 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, Dreyfus Variable Investment Fund, Growth and Income Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, Growth and Income Portfolio’s Initial shares achieved a total return of 13.74%, and its Service shares achieved a total return of 13.60%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 13.82% for the same period. 2 Stocks generally rallied over the reporting period as global and domestic economic concerns eased. The fund produced modestly lower returns than its benchmark, mainly due to mild shortfalls in our stock selection strategy in the information technology sector. The Fund’s Investment Approach The fund seeks long-term capital growth, current income, and growth of income consistent with reasonable investment risk.To pursue these goals, the fund normally invests primarily in stocks of domestic and foreign issuers.We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income.We choose stocks through a disciplined investment process that combines computer modeling techniques, “bottom-up” fundamental analysis, and risk management. The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Recovering Economy Fueled Market Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks.As a result, by mid-May the S&P 500 Index reached a new record high. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers would back away from the ongoing quantitative easing program sooner than expected.As a result, most financial markets encountered heightened volatility, erasing some of the market’s previous gains as investors anticipated a more moderately accommodative monetary policy. Moreover, investors generally began to turn away from relatively conservative, dividend-paying stocks and toward more speculative and economically sensitive stocks. Consequently, large-cap stocks produced modestly lower returns than their small- and midcap counterparts. Fund Participated Substantially in Market Gains Although the fund nearly matched the S&P 500 Index’s results over the first half of 2013, its relative performance was mildly constrained by the information technology sector.The fund did not hold software producer Microsoft due to its exposure to the struggling personal computer industry, but the company rallied when it reported better-than-expected earnings. Conversely, fund holding Oracle posted disappointing earnings due to sluggish overseas sales and intensifying competitive pressures. Telecommunications equipment maker Juniper Networks was hurt by concerns regarding spending trends among major carriers, QUALCOMM traded lower due to increased concerns pertaining to slower sales of smartphones containing its chips, and Facebook reported disappointing desktop advertising revenues. In other areas, cruise line Carnival experienced a well-publicized service failure on one of its ships, and telecommunications services company Windstream encountered concerns regarding the sustainability of its high dividend yield. The fund achieved better results in the financials sector, where lack of exposure to real estate investment trusts bolstered relative results. In addition, credit rating agency Moody’s benefited from strong corporate issuance, and online broker TD Ameritrade Holding posted higher revenues and net interest income. In the consumer discretionary sector, media conglomerate Viacom was rewarded for higher ratings for its television programs and expectations of a robust 2013 film release schedule, while investors responded favorably as News Corp. enhanced earnings visibility by splitting the company in two, and theater owner Regal Entertainment Group benefited from mergers-and-acquisitions activity. In the auto parts industry, Delphi Automotive reported better-than-expected quarterly results due to strong cost controls and internal execution. Finally, results in the industrials sector were buoyed by a strong earnings report from power management company Eaton and restructuring initiatives from a new management team at communications services provider Pitney Bowes. 4 Maintaining a Constructive Investment Posture As we look toward the second half of 2013, investors will continue to monitor the improving U.S. economy, which has been the basis for the Federal Reserve’s decision to initiate comments regarding the eventual unwinding of the Quantitative Easing program. With the U.S. on solid economic footing, bolstered by stronger-than-expected regional PMIs (Purchasing Manager Indexes), coupled with the Fed’s “tapering” comments, the markets have experienced heightened volatility as they prepare for a significant, but necessary, shift from unprecedented liquidity availability and historically low interest rates to a more normalized environment. Interest rates on the 10-year Treasury have risen dramatically since the Fed initiated comments, which could weigh on U.S. data, especially the recovering U.S. housing sector. However, while U.S. interest rates rising may be considered a negative in some respects, we believe that the U.S. should continue to benefit from lower energy costs and a stronger U.S. dollar. In addition, in our view the U.S. should experience lower inflation as China slows and commodities remain weak, allowing for non-inflationary growth here in the U.S., which should potentially provide a tailwind to U.S. equities. Recent data suggests the global economy is entering a period of de-coupling after years of high correlations beginning in 2008, which could bode well for the U.S. economy in spite of continued weakness in Europe and slower emerging economies. July 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Growth and Income Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .90% for Initial Shares and 1.15% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.3% Shares Value ($) Automobiles & Components—1.2% Delphi Automotive 9,800 496,762 Johnson Controls 13,580 486,028 Banks—3.8% Comerica 12,620 a 502,655 Fifth Third Bancorp 34,630 625,072 U.S. Bancorp 20,520 741,798 Wells Fargo & Co. 28,970 1,195,592 Capital Goods—8.4% Cummins 10,000 1,084,600 Danaher 10,110 639,963 Eaton 22,180 1,459,666 Fluor 8,630 511,845 General Electric 61,590 1,428,272 Honeywell International 10,270 814,822 Precision Castparts 3,430 775,214 Commercial & Professional Services—.4% Pitney Bowes 20,680 a Consumer Durables & Apparel—2.5% Michael Kors Holdings 5,200 b 322,504 Newell Rubbermaid 11,600 304,500 NIKE, Cl. B 6,560 417,741 PVH 3,790 473,940 Under Armour, Cl. A 7,580 a,b 452,602 Consumer Services—1.9% Carnival 12,114 415,389 Las Vegas Sands 8,690 459,962 Starbucks 9,370 613,641 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—11.2% Ameriprise Financial 13,190 1,066,807 Bank of America 53,780 691,611 Capital One Financial 7,500 471,075 Citigroup 26,340 1,263,530 Discover Financial Services 6,960 331,574 Goldman Sachs Group 4,400 665,500 IntercontinentalExchange 2,620 b 465,731 Invesco 6,970 221,646 JPMorgan Chase & Co. 37,656 1,987,860 Moody’s 14,450 880,439 T. Rowe Price Group 5,820 425,733 TD Ameritrade Holding 19,740 479,485 Energy—8.2% BP, ADR 16,520 689,545 Chevron 12,220 1,446,115 EOG Resources 4,180 550,422 National Oilwell Varco 5,410 372,749 Occidental Petroleum 22,080 1,970,198 Phillips 66 4,860 286,303 Schlumberger 13,629 976,654 Valero Energy 6,440 223,919 Food & Staples Retailing—3.0% CVS Caremark 18,510 1,058,402 Wal-Mart Stores 10,110 753,094 Whole Foods Market 11,780 606,434 Food, Beverage & Tobacco—6.4% Coca-Cola Enterprises 21,530 756,995 ConAgra Foods 12,460 435,228 Kraft Foods Group 14,006 782,515 Mondelez International, Cl. A 13,010 371,175 PepsiCo 21,600 1,766,664 Philip Morris International 11,710 1,014,320 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services—2.4% Baxter International 6,240 432,245 Cardinal Health 10,910 514,952 McKesson 8,430 965,235 Insurance—2.2% Berkshire Hathaway, Cl. B 6,050 b 677,116 MetLife 19,330 884,541 Travelers 2,640 210,989 Materials—4.2% Dow Chemical 6,160 198,167 Eastman Chemical 5,600 392,056 International Paper 13,220 585,778 LyondellBasell Industries, Cl. A 6,860 454,544 Martin Marietta Materials 9,560 a 940,895 Monsanto 6,130 605,644 Praxair 1,690 194,620 Media—6.1% News Corp., Cl. A 26,670 869,442 Omnicom Group 8,360 525,593 Regal Entertainment Group, Cl. A 24,140 a 432,106 Time Warner 8,696 502,803 Viacom, Cl. B 20,940 1,424,967 Walt Disney 17,720 1,119,018 Pharmaceuticals, Biotech & Life Sciences—9.3% Alexion Pharmaceuticals 4,680 b 431,683 Amgen 5,370 529,804 Biogen Idec 2,670 b 574,584 Bristol-Myers Squibb 13,950 623,426 Celgene 4,550 b 531,940 Eli Lilly & Co. 6,830 335,490 Gilead Sciences 15,080 b 772,247 Illumina 3,620 a,b 270,921 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Johnson & Johnson 3,893 334,253 Merck & Co. 7,030 326,544 Onyx Pharmaceuticals 3,240 b 281,297 Perrigo 1,990 240,790 Pfizer 53,950 1,511,140 Sanofi, ADR 7,100 365,721 Vertex Pharmaceuticals 3,320 b 265,168 Retailing—4.5% Amazon.com 2,330 b 647,018 Dollar General 4,860 b 245,090 Home Depot 12,990 1,006,335 Kohl’s 6,450 325,790 Macy’s 3,280 157,440 Nordstrom 4,730 283,516 priceline.com 740 b 612,076 Urban Outfitters 8,820 b 354,740 Semiconductors & Semiconductor Equipment—5.0% Analog Devices 11,640 524,498 Applied Materials 27,230 405,999 Avago Technologies 7,600 284,088 Broadcom, Cl. A 11,920 402,419 Texas Instruments 47,910 1,670,622 Xilinx 17,030 674,558 Software & Services—10.0% Accenture, Cl. A 4,270 307,269 Adobe Systems 12,650 b 576,334 Citrix Systems 4,510 b 272,088 Facebook, Cl. A 17,140 b 426,100 Google, Cl. A 1,710 b 1,505,433 International Business Machines 6,480 1,238,393 Intuit 6,550 399,747 LinkedIn, Cl. A 2,320 b 413,656 10 Common Stocks (continued) Shares Value ($) Software & Services (continued) MasterCard, Cl. A 1,580 907,710 Oracle 36,230 1,112,986 Paychex 9,390 a 342,923 salesforce.com 12,750 b 486,795 Technology Hardware & Equipment—4.7% Cisco Systems 59,850 1,454,953 EMC 22,230 525,073 Juniper Networks 25,760 b 497,426 QUALCOMM 21,340 1,303,447 Telecommunication Services—.7% Windstream 75,740 a Transportation—2.2% Delta Air Lines 19,660 367,839 FedEx 4,930 485,999 Union Pacific 5,710 880,939 Utilities—1.0% NextEra Energy 2,680 218,366 NRG Energy 23,010 614,367 Total Common Stocks (cost $66,679,844) Preferred Stocks—.3% Automobiles & Components General Motors, Ser. B, Conv., Cum. $.647 (cost $196,692) 4,520 a Other Investment—.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $702,062) 702,062 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,038,751) 2,038,751 c Total Investments (cost $69,617,349) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $2,731,837 and the value of the collateral held by the fund was $2,840,025, consisting of cash collateral of $2,038,751 and U.S. Government and Agency securities valued at $801,274. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 11.2 Banks 3.8 Software & Services 10.0 Money Market Investments 3.4 Pharmaceuticals, Food & Staples Retailing 3.0 Biotech & Life Sciences 9.3 Consumer Durables & Apparel 2.5 Capital Goods 8.4 Health Care Equipment & Services 2.4 Energy 8.2 Insurance 2.2 Food, Beverage & Tobacco 6.4 Transportation 2.2 Media 6.1 Consumer Services 1.9 Semiconductors & Automobiles & Components 1.5 Semiconductor Equipment 5.0 Utilities 1.0 Technology Hardware & Equipment 4.7 Telecommunication Services .7 Retailing 4.5 Commercial & Professional Services .4 Materials 4.2 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,731,837)—Note 1(b): Unaffiliated issuers 66,876,536 79,597,262 Affiliated issuers 2,740,813 2,740,813 Cash 54,502 Receivable for investment securities sold 410,846 Dividends and securities lending income receivable 118,982 Prepaid expenses and other assets 10,253 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 59,287 Liability for securities on loan—Note 1(b) 2,038,751 Payable for investment securities purchased 833,032 Payable for shares of Beneficial Interest redeemed 16,544 Accrued expenses 38,804 Net Assets ($) Composition of Net Assets ($): Paid-in capital 73,825,496 Accumulated undistributed investment income—net 29,555 Accumulated net realized gain (loss) on investments (6,629,537 ) Accumulated net unrealized appreciation (depreciation) on investments 12,720,726 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 72,280,789 7,665,451 Shares Outstanding 2,894,028 306,660 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $3,571 foreign taxes withheld at source): Unaffiliated issuers 726,631 Affiliated issuers 174 Income from securities lending—Note 1(b) 14,158 Total Income Expenses: Investment advisory fee—Note 3(a) 296,224 Professional fees 25,231 Prospectus and shareholders’ reports 21,270 Distribution fees—Note 3(b) 9,660 Custodian fees—Note 3(b) 4,532 Trustees’ fees and expenses—Note 3(c) 3,871 Loan commitment fees—Note 2 415 Shareholder servicing costs—Note 3(b) 221 Miscellaneous 4,283 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 5,882,444 Net unrealized appreciation (depreciation) on investments 3,820,040 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 375,258 1,058,495 Net realized gain (loss) on investments 5,882,444 7,053,496 Net unrealized appreciation (depreciation) on investments 3,820,040 4,451,685 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (350,102 ) (977,376 ) Service Shares (29,144 ) (88,690 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,426,795 1,821,503 Service Shares 229,926 146,234 Dividends reinvested: Initial Shares 350,102 977,376 Service Shares 29,144 88,690 Cost of shares redeemed: Initial Shares (6,768,741 ) (11,257,321 ) Service Shares (902,422 ) (1,241,906 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 74,882,940 72,850,754 End of Period Undistributed investment income—net 29,555 33,543 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 99,448 85,443 Shares issued for dividends reinvested 14,221 45,325 Shares redeemed (279,750 ) (532,568 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 9,617 6,818 Shares issued for dividends reinvested 1,182 4,107 Shares redeemed (37,255 ) (58,396 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 22.07 18.96 19.76 16.86 13.27 25.42 Investment Operations: Investment income—net a .12 .30 .25 .20 .19 .13 Net realized and unrealized gain (loss) on investments 2.91 3.12 (.80 ) 2.91 3.59 (9.53 ) Total from Investment Operations 3.03 3.42 (.55 ) 3.11 3.78 (9.40 ) Distributions: Dividends from investment income—net (.12 ) (.31 ) (.25 ) (.21 ) (.19 ) (.13 ) Dividends from net realized gain on investments — (2.62 ) Total Distributions (.12 ) (.31 ) (.25 ) (.21 ) (.19 ) (2.75 ) Net asset value, end of period 24.98 22.07 18.96 19.76 16.86 13.27 Total Return (%) 13.74 b 18.08 (2.79 ) 18.61 28.79 (40.41 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 c .91 .89 .88 .88 .85 Ratio of net expenses to average net assets .90 c .91 .89 .88 .84 .85 Ratio of net investment income to average net assets .97 c 1.42 1.24 1.16 1.32 .66 Portfolio Turnover Rate 22.43 b 48.39 83.28 82.26 113.45 134.81 Net Assets, end of period ($ x 1,000) 72,281 67,525 65,629 77,151 83,182 73,919 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 22.09 18.98 19.77 16.87 13.28 25.43 Investment Operations: Investment income—net a .09 .25 .20 .16 .15 .08 Net realized and unrealized gain (loss) on investments 2.91 3.12 (.79 ) 2.91 3.59 (9.53 ) Total from Investment Operations 3.00 3.37 (.59 ) 3.07 3.74 (9.45 ) Distributions: Dividends from investment income—net (.09 ) (.26 ) (.20 ) (.17 ) (.15 ) (.08 ) Dividends from net realized gain on investments — (2.62 ) Total Distributions (09 ) (.26 ) (.20 ) (.17 ) (.15 ) (2.70 ) Net asset value, end of period 25.00 22.09 18.98 19.77 16.87 13.28 Total Return (%) 13.60 b 17.77 (2.99 ) 18.29 28.44 (40.53 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 c 1.16 1.14 1.13 1.13 1.10 Ratio of net expenses to average net assets 1.15 c 1.16 1.14 1.13 1.09 1.10 Ratio of net investment income to average net assets .72 c 1.17 .99 .91 1.08 .40 Portfolio Turnover Rate 22.43 b 48.39 83.28 82.26 113.45 134.81 Net Assets, end of period ($ x 1,000) 7,665 7,358 7,222 9,028 9,997 9,990 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series.The fund’s investment objective is to seek long-term capital growth, current income and growth of income consistent with reasonable investment risk.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analyti- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) cal data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 77,717,721 — — Equity Securities— Foreign Common Stocks † 1,661,858 — — Mutual Funds 2,740,813 — — Preferred Stocks † 217,683 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of New York Mellon earned $6,068 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 521,545 7,930,965 7,750,448 702,062 .9 Dreyfus Institutional Cash Advantage Fund 2,815,141 10,822,196 11,598,586 2,038,751 2.5 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 24 The fund has an unused capital loss carryover of $12,289,754 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, $2,560,116 of the carryover expires in fiscal year 2016 and $9,729,638 expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $1,066,066. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $9,660 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $214 for transfer agency services and $14 for cash management services. Cash management fees were partially offset by earnings credits of $2.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $4,532 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $8 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. 26 During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $49,699, Distribution Plan fees $1,601, custodian fees $3,293, Chief Compliance Officer fees $4,630 and transfer agency fees $64. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $17,604,603 and $22,178,841, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $12,720,726, consisting of $14,211,112 gross unrealized appreciation and $1,490,386 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the Agreement). The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and 28 practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the Performance Group) and with a broader group of funds (the Performance Universe), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group median and above the Performance Universe median for all periods, except for the ten-year period. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees(1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the Similar Clients), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and 30 whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 32 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, International Equity Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 31 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although a sustained global economic recovery generally had gained a degree of traction at the start of 2013, the reporting period subsequently saw slower growth in some parts of the world, as evidenced by declining commodity prices.The recent slowdown is due to a combination of factors, including the final months of recession in Europe, more restrictive U.S. fiscal policies stemming from sequestration, and some rebalancing in China. Consequently, international equity markets produced divergent results, with robust gains in Japan, generally flat results in Europe, and declines in the emerging markets. We believe the current subcycle of slower growth is likely to be temporary. We anticipate a mild acceleration of global economic growth near the end of 2013 and throughout 2014, fueled by stimulative monetary policies from central banks throughout the world. Some economists have expressed concern that low interest rates and quantitative easing programs may spark an acceleration of consumer price inflation, but we believe these fears are premature. In fact, the relatively sluggish pace of the recovery implies that inflation risks are limited, making it unlikely that central banks will adopt expansion-threatening, restrictive policies anytime soon.As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Paul Markham, Lead Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, International Equity Portfolio’s Initial shares produced a total return of 6.32%, and its Service shares produced a total return of 6.20%. 1 This compares with a 4.10% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), for the same period. 2 International stock markets produced modest gains over the first half of 2013 in the midst of aggressively accommodative monetary policies in most developed economies.The fund produced higher returns than its benchmark, primarily due to the success of our security selection strategy in Japan. The Fund’s Investment Approach The fund seeks to achieve long-term capital growth by investing primarily in stocks of foreign companies. The process of seeking investment ideas takes place within the framework of Newton’s global investment themes.These themes are based on observable economic, industrial or social trends that we believe will affect markets, industries or companies globally, and so help to identify areas of investment opportunity and risk. Such themes currently include deleverage, which asserts that certain economies and institutions need to reduce their budget deficits and pay down debt burdens, which jeopardizes their economic prospects (and provides the rationale for the portfolio’s underweighted exposure to the financial sector). Elsewhere, our networked world theme identifies the investment opportunities and challenges inherent in the growth of information technology and data communication around the world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as networked world and deleverage; the relative values of equities, bonds and cash; company fundamentals; and long-term trends in currency movements. Within markets and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) sectors determined to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the company’s prospects have changed, or when a stock reaches what we determine to be a full valuation. International Markets Benefited from Accommodative Policies International stock markets rose modestly, on average, over the first six months of 2013 amid mixed global economic data. Equity markets were primarily influenced by aggressively accommodative monetary policies throughout the world, as low interest rates encouraged investors to favor riskier assets, such as stocks, over low-yielding sovereign bonds and cash equivalents. Stock markets in most countries responded positively to broad global macroeconomic trends, but regional and national developments bolstered gains in some areas and detracted in others. Most notably, Japanese stocks benefited from a new government’s aggressively stimulative economic policies, including a major bond-buying program and a massive fiscal stimulus package. Employment gains and recovering housing markets in the United States helped to support stock prices globally, but Europe continued to struggle with instability in its banking system. Most international financial markets encountered heightened volatility in May and June, when investors reacted negatively to signals from the U.S. Federal Reserve Board that it was likely to back away later this year from an ongoing quantitative easing program. Strong Stock Selections Fueled Fund Performance In this environment, the fund’s strong relative performance was driven by our stock selection strategy in several of the world’s developed markets. Japanese holdings accounted for six of the fund’s top 10 performers. Telecommunications company Softbank gained market share domestically, benefited from ownership in high growth Chinese internet assets, and gained a foothold in the United States through a major acquisition. Automaker Toyota Motor benefited from a weakening yen, lower costs, and higher market share. Discount retailer Don Quijote reported strong earnings growth and an expanding profit margin. In other regions, Hong Kong-based nutrition and baby-care products company Biostime International Holdings was bolstered by a strong brand and robust demand in China. 4 Disappointments during the reporting period included Chinese footwear retailer Belle International Holdings, which struggled with inventory write-offs and higher-than-expected costs from new business areas. Among metals producers in the materials sector, Brazil’s Vale and the U.K.’s Rio Tinto remained vulnerable to a slowing Chinese economy and falling commodity prices. Also in the United Kingdom, Royal Bank of Scotland Group suffered amid ongoing restructuring and more stringent regulatory scrutiny. At times during the reporting period, the fund successfully used futures contracts to manage the risks of changing currency exchange rates. Finding Opportunities in Individual Companies As of midyear, we have maintained a generally cautious investment posture due to concerns regarding the enduring debt burden across much of the developed world and distortions of asset prices from prolonged intervention by monetary authorities. Against this backdrop, we have continued to identify attractive opportunities in individual companies that fit our thematic, fundamental and valuation criteria. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, International Equity Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Initial Shares and 1.40% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.6% Shares Value ($) Belgium—1.6% Anheuser-Busch InBev 7,190 Brazil—1.3% CCR 37,740 298,862 International Meal Company Holdings 24,368 a 234,468 China—2.8% Biostime International Holdings 89,409 501,453 Mindray Medical International, ADR 8,535 319,636 Sun Art Retail Group 203,500 294,386 France—6.1% Air Liquide 5,446 672,509 L’Oreal 2,384 391,768 Sanofi 7,952 824,120 Total 11,423 557,649 Germany—8.9% Bayer 6,337 675,800 Brenntag 2,691 408,768 Deutsche Bank 14,467 605,506 Fresenius Medical Care & Co. 6,636 471,014 Gerry Weber International 8,801 372,312 LEG Immobilien 9,446 491,813 SAP 6,993 512,100 Hong Kong—5.4% AIA Group 153,600 650,558 Belle International Holdings 281,000 386,210 Jardine Matheson Holdings 10,000 605,000 Man Wah Holdings 390,800 490,260 Indonesia—.8% PT Matahari Department Store 261,119 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan—32.2% Asahi Group Holdings 15,300 379,646 Don Quijote 18,100 880,546 FANUC 2,700 391,470 Japan Airlines 8,968 461,149 Japan Tobacco 25,600 904,699 Lawson 5,100 389,262 LIFENET INSURANCE 29,500 a 240,628 LIXIL Group 25,800 628,742 M3 148 332,470 Makita 8,800 475,580 Mitsubishi UFJ Financial Group 117,900 727,514 NGK Spark Plug 25,000 500,605 Nissan Motor 69,400 703,237 Nomura Holdings 84,800 625,013 Sawai Pharmaceutical 3,400 406,231 Shiseido 23,300 346,986 Softbank 27,700 1,617,090 Sugi Holdings 12,700 482,749 Suntory Beverage & Food 16,100 b 503,227 Topcon 32,700 331,682 Toyota Motor 24,700 1,491,762 Mexico—.6% Grupo Financiero Santander Mexico, Cl. B, ADR 16,462 a Netherlands—1.0% Wolters Kluwer 18,023 Norway—1.2% DNB 32,094 Philippines—2.8% Energy Development 3,037,900 407,163 LT Group 586,100 306,617 Philippine Long Distance Telephone 5,710 388,597 8 Common Stocks (continued) Shares Value ($) Sweden—1.3% TeliaSonera 79,950 Switzerland—11.4% Actelion 4,787 a 288,370 Nestle 18,335 1,202,534 Novartis 13,171 935,656 Roche Holding 3,966 986,724 Syngenta 1,641 642,119 Zurich Insurance Group 1,865 a 483,749 Thailand—2.6% Bangkok Bank 74,500 499,629 Bangkok Dusit Medical Services 108,465 550,806 United Kingdom—19.6% Aberdeen Asset Management 78,470 456,870 Associated British Foods 13,253 349,729 British American Tobacco 13,687 a 701,025 Centrica 73,109 400,527 GlaxoSmithKline 33,174 831,520 Imagination Technologies Group 43,641 a 190,765 Old Mutual 129,694 356,447 Ophir Energy 44,163 a 239,797 Prudential 38,914 636,256 Rio Tinto 12,506 510,336 Royal Bank of Scotland Group 140,184 a 583,141 Royal Dutch Shell, Cl. B 28,910 956,807 SSE 25,979 601,783 Standard Chartered 25,706 557,925 Wolseley 8,833 407,472 Total Common Stocks (cost $33,602,589) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $550,000) 550,000 c Total Investments (cost $34,152,589) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees.At June 30, 2013 the value of this security amounted to $503,227 or 1.3% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Goods 25.5 Industrial 5.9 Financial 19.1 Oil & Gas 4.4 Health Care 15.0 Utilities 3.5 Consumer Services 10.7 Technology 1.8 Basic Materials 7.3 Money Market Investment 1.4 Telecommunications 6.4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 33,602,589 39,603,373 Affiliated issuers 550,000 550,000 Cash 19,588 Cash denominated in foreign currencies 88,438 87,588 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 316,088 Dividends receivable 65,758 Prepaid expenses 7,228 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 42,034 Payable for investment securities purchased 503,227 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 284,331 Payable for shares of Beneficial Interest redeemed 17,702 Accrued expenses 36,527 Net Assets ($) Composition of Net Assets ($): Paid-in capital 47,835,312 Accumulated undistributed investment income—net 119,373 Accumulated net realized gain (loss) on investments (14,227,233 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,038,350 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 29,409,193 10,356,609 Shares Outstanding 1,689,205 595,170 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $68,413 foreign taxes withheld at source): Unaffiliated issuers 664,528 Affiliated issuers 141 Interest 144 Total Income Expenses: Investment advisory fee—Note 3(a) 148,327 Professional fees 36,891 Custodian fees—Note 3(b) 16,344 Prospectus and shareholders’ reports 15,979 Distribution fees—Note 3(b) 12,969 Trustees’ fees and expenses—Note 3(c) 2,067 Shareholder servicing costs—Note 3(b) 158 Loan commitment fees—Note 2 143 Miscellaneous 6,864 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 709,483 Net realized gain (loss) on forward foreign currency exchange contracts 406,308 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 900,968 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (88,583 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 425,072 742,475 Net realized gain (loss) on investments 1,115,791 556,978 Net unrealized appreciation (depreciation) on investments 812,385 7,040,513 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (835,411 ) (158,811 ) Service Shares (275,794 ) (13,890 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,126,446 3,507,272 Service Shares 824,093 712,306 Dividends reinvested: Initial Shares 835,411 158,811 Service Shares 275,794 13,890 Cost of shares redeemed: Initial Shares (2,518,971 ) (15,136,857 ) Service Shares (825,352 ) (2,352,465 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 37,806,338 42,736,116 End of Period Undistributed investment income—net 119,373 805,506 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 119,177 234,014 Shares issued for dividends reinvested 48,067 10,292 Shares redeemed (142,254 ) (1,002,201 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 46,790 46,155 Shares issued for dividends reinvested 15,868 900 Shares redeemed (46,621 ) (155,779 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total return do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 16.86 13.75 16.44 15.19 12.75 23.12 Investment Operations: Investment income—net a .19 .28 .21 .22 .28 .30 Net realized and unrealized gain (loss) on investments .87 2.90 (2.57 ) 1.28 2.71 (9.70 ) Total from Investment Operations 1.06 3.18 (2.36 ) 1.50 2.99 (9.40 ) Distributions: Dividends from investment income—net (.51 ) (.07 ) (.33 ) (.25 ) (.55 ) (.34 ) Dividends from net realized gain on investments — (.63 ) Total Distributions (.51 ) (.07 ) (.33 ) (.25 ) (.55 ) (.97 ) Net asset value, end of period 17.41 16.86 13.75 16.44 15.19 12.75 Total Return (%) 6.32 b 23.15 (14.68 ) 10.03 25.26 (42.22 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 c 1.06 1.10 1.06 1.12 1.10 Ratio of net expenses to average net assets 1.15 c 1.06 1.10 1.06 1.12 1.08 Ratio of net investment income to average net assets 2.21 c 1.88 1.35 1.47 2.12 1.62 Portfolio Turnover Rate 30.59 b 45.03 56.20 63.67 104.15 99.61 Net Assets, end of period ($ x 1,000) 29,409 28,058 33,297 47,443 45,507 37,360 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 16.83 13.72 16.41 15.17 12.72 23.06 Investment Operations: Investment income—net a .17 .23 .17 .18 .25 .24 Net realized and unrealized gain (loss) on investments .87 2.90 (2.57 ) 1.28 2.71 (9.66 ) Total from Investment Operations 1.04 3.13 (2.40 ) 1.46 2.96 (9.42 ) Distributions: Dividends from investment income—net (.47 ) (.02 ) (.29 ) (.22 ) (.51 ) (.29 ) Dividends from net realized gain on investments — (.63 ) Total Distributions (.47 ) (.02 ) (.29 ) (.22 ) (.51 ) (.92 ) Net asset value, end of period 17.40 16.83 13.72 16.41 15.17 12.72 Total Return (%) 6.20 b 22.83 (14.91 ) 9.74 24.89 (42.36 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 c 1.31 1.35 1.31 1.37 1.35 Ratio of net expenses to average net assets 1.40 c 1.31 1.35 1.31 1.37 1.34 Ratio of net investment income to average net assets 1.97 c 1.53 1.09 1.23 1.91 1.33 Portfolio Turnover Rate 30.59 b 45.03 56.20 63.67 104.15 99.61 Net Assets, end of period ($ x 1,000) 10,357 9,749 9,439 13,819 13,651 11,639 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: DreyfusVariable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series. The fund’s investment objective is to seek capital growth.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 39,100,146 503,227 †† — Mutual Funds 550,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 316,088 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (284,331 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. ††† Amount shown represents unrealized appreciation (depreciation) at period end. 20 At December 31, 2012, $36,018,127 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 300,000 6,170,000 5,920,000 550,000 1.4 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. 22 Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $15,236,830 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, $3,155,881 of the carryover expires in fiscal year 2016 and $11,809,999 expires in fiscal year 2017. The fund has $270,950 of post-enactment short-term capital losses which can be carried forward for unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $172,701.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the fund’s average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .35 % $100 million up to $1 billion .30 % $1 billion up to $1.5 billion .26 % In excess of $1.5 billion .20 % (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $12,969 pursuant to the Distribution Plan. 24 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $144 for transfer agency services and $8 for cash management services. Cash management fees were partially offset by earnings credits of $1.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $16,344 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $5 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $24,694, Distribution Plan fees $2,145, custodian fees $10,519, Chief Compliance Officer fees $4,630 and transfer agency fees $46. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2013, amounted to $12,602,979 and $11,933,431, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting agreements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At June 30, 2013 derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 316,088 (284,331 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements ) 26 The following tables present derivative assets and liabilities net of amounts available for offset under MNA and net of related collateral received or pledged, if any, as of June 30, 2013: Gross Amounts Not Offset in the Statement of Assets and Liabilities and Subject to MNA Gross Amount of Assets in the Financial Statement of Instruments Assets and and Derivatives Securities Cash Liabilities by the Available for Collateral Collateral Net Credit Counterparty Counterparty ($) 1 Offset ($) Received ($) 2 Received ($) 2 Exposure ($) Barclays Bank 46,583 (17,965 ) — — 28,618 JP Morgan Chase Bank 194,636 (115,234 ) — — 79,402 Royal Bank of Scotland 49,281 (27,830 ) — — 21,451 UBS 25,588 (25,588 ) — — — Total ) — — Gross Amount of Liabilities in the Financial Statement of Instruments Assets and and Derivatives Securities Cash Liabilities by the Available for Collateral Collateral Net Credit Counterparty Counterparty ($) 1 Offset ($) Pledged ($) 2 Pledged ($) 2 Exposure ($) Barclays Bank (17,965 ) 17,965 — — — JP Morgan Chase Bank (115,234 ) 115,234 — — — Royal Bank of Scotland (27,830 ) 27,830 — — — UBS (123,302 ) 25,588 — — (97,714 ) Total ) — — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 7/17/2013 a 727,805 765,217 664,656 (100,561 ) Japanese Yen, Expiring: 7/3/2013 b 46,109,937 465,504 464,912 (592 ) 7/17/2013 a 66,862,000 649,619 674,194 24,575 9/17/2013 c 61,976,000 605,915 625,128 19,213 10/16/2013 b 138,758,000 1,427,886 1,399,943 (27,943 ) 10/16/2013 d 75,903,000 783,758 765,793 (17,965 ) 11/14/2013 c 98,142,000 1,012,314 990,442 (21,872 ) Norwegian Krone, Expiring 10/16/2013 b 4,439,461 775,546 727,971 (47,575 ) Singapore Dollar, Expiring 9/17/2013 a 830,389 666,497 655,241 (11,256 ) Swedish Krona, Expiring 11/14/2013 b 6,449,803 1,006,028 958,836 (47,192 ) 28 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 7/17/2013 a 681,021 649,619 621,931 27,688 British Pound, Expiring 7/1/2013 c 8,381 12,811 12,747 64 Euro, Expiring 7/1/2013 b 5,729 7,478 7,457 21 Indonesian Rupiah, Expiring 8/16/2013 a 2,008,735,000 197,807 201,224 (3,417 ) Japanese Yen, Expiring 7/1/2013 b 1,297,806 13,313 13,085 228 7/17/2013 a 66,862,000 765,216 674,194 91,022 9/17/2013 a 61,976,000 666,497 625,128 41,369 10/16/2013 b 75,903,000 775,546 765,793 9,753 10/16/2013 c 138,758,000 1,408,671 1,399,943 8,728 11/14/2013 b 98,142,000 1,006,028 990,442 15,586 Norwegian Krone, Expiring 10/16/2013 d 4,495,585 783,757 737,174 46,583 Philippines Peso, Expiring 8/16/2013 a 26,010,000 611,640 601,658 9,982 Singapore Dollar, Expiring 9/17/2013 c 775,429 605,915 611,873 (5,958 ) Swedish Krona, Expiring 11/14/2013 c 6,666,418 1,012,314 991,038 21,276 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b UBS c Royal Bank of Scotland d Barclays Bank The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Forward contracts 5,774,148 At June 30, 2013, accumulated net unrealized appreciation on investments was $6,000,784, consisting of $7,117,852 gross unrealized appreciation and $1,117,068 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 30 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, and noted that the fund’s performance was above the performance of the index in seven of the ten years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the 32 Expense Group median, the fund’s actual management fee was at the Expense Group median and below the Expense Universe median and the fund’s total expense ratio was below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. 34 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 35 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, International Value Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 30 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, International Value Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although a sustained global economic recovery generally had gained a degree of traction at the start of 2013, the reporting period subsequently saw slower growth in some parts of the world, as evidenced by declining commodity prices.The recent slowdown is due to a combination of factors, including the final months of recession in Europe, more restrictive U.S. fiscal policies stemming from sequestration, and some rebalancing in China. Consequently, international equity markets produced divergent results, with robust gains in Japan, generally flat results in Europe, and declines in the emerging markets. We believe the current subcycle of slower growth is likely to be temporary. We anticipate a mild acceleration of global economic growth near the end of 2013 and throughout 2014, fueled by stimulative monetary policies from central banks throughout the world. Some economists have expressed concern that low interest rates and quantitative easing programs may spark an acceleration of consumer price inflation, but we believe these fears are premature. In fact, the relatively sluggish pace of the recovery implies that inflation risks are limited, making it unlikely that central banks will adopt expansion-threatening, restrictive policies anytime soon.As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by D. Kirk Henry and Clifford Smith, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, InternationalValue Portfolio’s Initial shares produced a total return of 6.76%, and its Service shares produced a total return of 6.60%. 1 This compares with a 4.10% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), for the same period. 2 International stock markets produced mixed results over the first half of 2013 as rallies in some countries and industry groups offset declines in other areas, producing modest gains overall for the MSCI EAFE Index. Despite disappointing results from the emerging markets, the fund produced higher returns than its benchmark on the strength of successful stock selections in developed nations. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue this goal, the fund normally invests in stocks of foreign companies that we consider to be value companies.The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven. When selecting stocks, we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends. We focus on how a stock is valued relative to its intrinsic worth, the company’s underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. International Stock Markets Faced Conflicting Trends International stocks rose modestly during the first six months of 2013 amid mixed global economic data and signs that the US Federal Reserve Bank would wind down its bond buying program. Increasing industrial output in Asia and the Americas, along with the perception of declining economic risks in Europe, gave investors a degree of confidence. However, unemployment remained stubbornly The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) high in several developed countries, while consumer and business confidence remained subdued. Stock markets in individual countries responded positively, on average, to broad global macroeconomic trends, but regional and national developments bolstered gains in some areas and detracted in others. Most notably, Japanese stocks benefited from newly accommodative economic policies, including a major bond-buying program by the Bank of Japan, government stimulus, and potential business-friendly economic reforms. In contrast, the Chinese stock market suffered amid slowing economic growth as authorities moved to rebalance the economy away from exports and toward more domestic consumption. Other emerging markets also were hurt by sluggish growth trends. Strong Stock Selection in Developed Markets In this environment, the fund’s strong relative performance was driven by our stock selection strategy in several of the world’s developed markets. Japanese holdings provided a strong boost to relative results, led by industrial companies, such as freight carriers Yamato Holdings and Nippon Express; financial institutions, including large regional banks Sumitomo Mitsui Trust Holdings and Mitsubishi UFJ Financial Group; consumer discretionary companies, such as automotive makers Toyota Motor andYamaha Motor; and technology firms, such as automation equipment manufacturer Omron and management consultants Nomura Research Institute . Investments in Australia also fared relatively well, largely due to underweighted exposure to commodities producers and a solid performance from QBE Insurance Group. In Europe, the fund benefited from investments in well-positioned German companies, such as semiconductor equipment maker Aixtron and health care logistics and services provider Celesio. Belgian food retailer Delhaize Group also contributed positively to relative results. On a more negative note, some energy-related holdings—including Alstom in France and INPEX in Japan—were hurt by sluggish demand. An allocation of roughly 8% of the fund’s assets to emerging markets, which are not represented in the benchmark, also hurt relative performance. Chinese oil and gas producer PetroChina ranked among the fund’s more significant laggards, as did energy-related companies such as Petrobras Brasileiro in Brazil and Gazprom in Russia. Finally, 4 because the fund’s international investments generally are denominated in local currencies, the strong U.S. dollar undermined results for U.S. residents. Value Stocks Positioned to Continue Outperforming We have been encouraged by a recent shift in investor sentiment in favor of value-oriented stocks in the United States, Europe, and Japan. We believe this trend may broaden to the emerging markets as economic clarity improves during the ongoing global recovery. We have positioned the fund to be able to take advantage of increasingly favorable macroeconomic conditions by emphasizing energy stocks with attractive valuations relative to their earnings and reserves, and reasonably priced technology stocks with strong growth potential. We also have added modestly to the fund’s investments in China and India, where valuations appear compelling. On the other hand, we have trimmed the fund’s exposure to Japan as valuations have risen, and the fund holds underweighted positions in the more richly valued consumer staples sector. July 15, 2013 Please note, the postion in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through September 30, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Value Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .92% for Initial Shares and 1.16% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—97.0% Shares Value ($) Australia—2.6% Australia & New Zealand Banking Group 20,991 548,661 Primary Health Care 40,163 175,575 QBE Insurance Group 67,213 927,580 Belgium—.8% Delhaize Group 8,110 Brazil—1.5% Banco Santander Brasil, ADS 85,310 530,628 Petroleo Brasileiro, ADR 35,010 469,834 China—2.7% Beijing Capital International Airport, Cl. H 498,000 324,892 China Railway Group, Cl. H 534,000 246,481 CNOOC 222,000 376,676 Foxconn International Holdings 840,000 a 459,203 Guangzhou Automobile Group, Cl. H 352,272 332,921 Denmark—.6% Carlsberg, Cl. B 4,430 France—10.9% Alstom 18,600 609,138 BNP Paribas 9,650 527,242 Carrefour 38,613 1,062,001 Cie de St-Gobain 13,990 566,330 Danone 11,450 859,354 EDF 15,010 348,454 GDF Suez 35,888 702,802 Sanofi 8,827 914,802 Total 29,490 1,439,646 Germany—8.5% Aixtron 35,300 a 593,418 Celesio 37,480 814,719 Daimler 15,504 938,098 Deutsche Bank 23,550 985,669 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Deutsche Telekom 29,340 342,337 E.ON 14,070 230,941 Muenchener Rueckversicherungs 2,440 449,088 Siemens 10,850 1,096,637 Hong Kong—3.5% COSCO Pacific 252,000 327,507 Esprit Holdings 556,385 829,264 Hang Seng Bank 35,500 524,990 Pacific Basin Shipping 287,000 163,185 Yue Yuen Industrial Holdings 163,000 422,419 India—1.6% Reliance Industries, GDR 22,540 b 648,927 State Bank of India, GDR 5,430 363,267 Israel—1.5% Teva Pharmaceutical Industries, ADR 25,480 Italy—2.0% Eni 16,015 328,947 Finmeccanica 63,556 a 318,334 Saras 478,770 a 620,695 Japan—22.7% East Japan Railway 4,700 365,366 Fujitsu 94,000 388,586 INPEX 139 580,218 Kao 18,200 619,329 LIXIL Group 4,000 97,479 Matsumotokiyoshi Holdings 12,200 352,543 Mitsubishi UFJ Financial Group 246,700 1,522,287 Nippon Express 144,000 683,848 Nippon Shokubai 62,000 634,503 Nippon Telegraph & Telephone 7,700 399,052 Nomura Holdings 13,200 97,290 8 Common Stocks (continued) Shares Value ($) Japan (continued) Nomura Real Estate Holdings 22,400 495,519 Omron 19,600 583,376 Ricoh 60,700 722,182 Shimachu 5,900 145,091 Shimamura 4,200 510,284 Shin-Etsu Chemical 4,960 329,066 Sumitomo Electric Industries 55,600 664,868 Sumitomo Mitsui Financial Group 16,700 766,132 Sumitomo Mitsui Trust Holdings 82,240 383,919 Taiyo Nippon Sanso 112,000 773,543 Tokyo Electron 14,600 738,980 Toyota Motor 33,000 1,993,043 Yamada Denki 11,690 474,413 Yamaha Motor 25,200 326,497 Netherlands—2.4% Aegon 55,698 372,572 Koninklijke Philips Electronics 33,230 905,946 Royal Dutch Shell, Cl. A 7,377 235,686 Norway—1.1% Norsk Hydro 78,386 312,803 Orkla 51,400 421,060 Russia—.4% Gazprom, ADR 37,920 Singapore—2.5% Avago Technologies 11,290 422,020 DBS Group Holdings 52,217 638,551 United Overseas Bank 34,000 532,734 South Africa—.7% Murray & Roberts Holdings 95,017 a 241,554 Standard Bank Group 17,946 202,389 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea—2.2% KB Financial Group 4,040 120,982 KB Financial Group, ADR 14,159 419,531 Korea Electric Power 15,000 a 348,058 Korea Electric Power, ADR 14,710 166,370 Samsung Fire & Marine Insurance 1,848 377,027 Sweden—2.4% Ericsson, Cl. B 79,030 895,055 Svenska Cellulosa, Cl. B 24,720 620,387 Switzerland—8.9% Adecco 8,990 a 512,531 Clariant 39,000 a 551,628 Novartis 28,869 2,050,828 Roche Holding 5,890 1,465,407 UBS 66,474 a 1,131,652 Taiwan—.7% Hon Hai Precision Industry 144,300 356,284 United Microelectronics 220,120 106,494 United Kingdom—16.8% Anglo American 34,441 663,173 AZ Electronic Materials 32,930 153,862 Barclays 106,217 449,841 BHP Billiton 10,830 277,059 BP 154,864 1,072,304 CRH 15,360 311,882 Direct Line Insurance Group 117,539 416,539 eSure Group 77,920 385,049 Home Retail Group 206,150 420,151 HSBC Holdings 204,114 2,117,262 Resolution 97,612 423,122 Royal Dutch Shell, Cl. A 39,399 1,258,409 Shire 14,200 450,310 Smith & Nephew 41,022 458,587 10 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Tesco 92,357 465,522 Unilever 12,339 499,581 Vodafone Group 356,859 1,019,589 Total Common Stocks (cost $71,285,838) Other Investment—2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,575,000) 1,575,000 c Total Investments (cost $72,860,838) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2013, this security amounted to $648,927 or 1.0% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 24.4 Information Technology 8.2 Health Care 11.4 Materials 6.2 Energy 11.3 Utilities 2.8 Industrial 11.1 Telecommunication Services 2.7 Consumer Discretionary 9.9 Money Market Investment 2.4 Consumer Staples 9.0 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 71,285,838 62,464,123 Affiliated issuers 1,575,000 1,575,000 Cash 6,499 Cash denominated in foreign currencies 333,428 331,196 Dividends receivable 250,374 Receivable for investment securities sold 192,278 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 14 Prepaid expenses 19,795 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 71,156 Payable for investment securities purchased 254,975 Payable for shares of Beneficial Interest redeemed 57,937 Accrued expenses 31,928 Net Assets ($) Composition of Net Assets ($): Paid-in capital 106,743,582 Accumulated undistributed investment income—net 830,872 Accumulated net realized gain (loss) on investments (34,323,942 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (8,827,229 ) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 37,108,819 27,314,464 Shares Outstanding 3,615,947 2,659,255 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $121,877 foreign taxes withheld at source): Unaffiliated issuers 1,190,728 Affiliated issuers 465 Interest 228 Total Income Expenses: Investment advisory fee—Note 3(a) 334,740 Distribution fees—Note 3(b) 38,481 Professional fees 26,597 Custodian fees—Note 3(b) 17,791 Prospectus and shareholders’ reports 14,572 Trustees’ fees and expenses—Note 3(c) 3,865 Interest expense—Note 2 747 Shareholder servicing costs—Note 3(b) 673 Loan commitment fees—Note 2 258 Miscellaneous 7,841 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (100,428 ) Less—reduction in fees due to earnings credits—Note 3(b) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,293,939 Net realized gain (loss) on forward foreign currency exchange contracts 19,759 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,181,041 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 14 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 846,287 1,375,283 Net realized gain (loss) on investments 1,313,698 (8,800,856 ) Net unrealized appreciation (depreciation) on investments 2,181,055 15,489,702 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (753,316 ) (1,233,550 ) Service Shares (623,147 ) (798,364 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,123,175 5,771,652 Service Shares 2,035,197 6,915,742 Dividends reinvested: Initial Shares 753,316 1,233,550 Service Shares 623,147 798,364 Cost of shares redeemed: Initial Shares (3,922,887 ) (14,788,953 ) Service Shares (10,381,185 ) (10,092,970 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 69,227,943 73,358,343 End of Period Undistributed investment income—net 830,872 1,361,048 14 Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 302,070 627,063 Shares issued for dividends reinvested 75,407 128,361 Shares redeemed (382,121 ) (1,660,345 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 197,874 761,446 Shares issued for dividends reinvested 62,314 82,904 Shares redeemed (1,028,850 ) (1,081,091 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 9.82 8.96 11.21 10.92 8.79 17.43 Investment Operations: Investment income—net a .14 .20 .24 .18 .17 .34 Net realized and unrealized gain (loss) on investments .52 .93 (2.26 ) .30 2.35 (5.94 ) Total from Investment Operations .66 1.13 (2.02 ) .48 2.52 (5.60 ) Distributions: Dividends from investment income—net (.22 ) (.27 ) (.23 ) (.19 ) (.39 ) (.35 ) Dividends from net realized gain on investments — (2.69 ) Total Distributions (.22 ) (.27 ) (.23 ) (.19 ) (.39 ) (3.04 ) Net asset value, end of period 10.26 9.82 8.96 11.21 10.92 8.79 Total Return (%) 6.76 b 12.67 (18.48 ) 4.46 30.97 (37.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 c 1.28 1.25 1.26 1.32 1.23 Ratio of net expenses to average net assets .92 c 1.19 1.25 1.26 1.32 1.23 Ratio of net investment income to average net assets 2.68 c 2.19 2.24 1.72 1.89 2.79 Portfolio Turnover Rate 24.70 b 45.97 46.71 61.13 63.87 55.27 Net Assets, end of period ($ x 1,000) 37,109 35,568 40,549 59,242 58,684 49,868 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 9.82 8.95 11.21 10.92 8.77 17.39 Investment Operations: Investment income—net a .12 .16 .22 .15 .15 .32 Net realized and unrealized gain (loss) on investments .52 .95 (2.28 ) .31 2.35 (5.94 ) Total from Investment Operations .64 1.11 (2.06 ) .46 2.50 (5.62 ) Distributions: Dividends from investment income—net (.19 ) (.24 ) (.20 ) (.17 ) (.35 ) (.31 ) Dividends from net realized gain on investments — (2.69 ) Total Distributions (.19 ) (.24 ) (.20 ) (.17 ) (.35 ) (3.00 ) Net asset value, end of period 10.27 9.82 8.95 11.21 10.92 8.77 Total Return (%) 6.60 b 12.42 (18.76 ) 4.22 30.66 (37.48 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.46 c 1.53 1.50 1.51 1.57 1.48 Ratio of net expenses to average net assets 1.16 c 1.43 1.50 1.51 1.57 1.48 Ratio of net investment income to average net assets 2.35 c 1.77 2.03 1.44 1.60 2.58 Portfolio Turnover Rate 24.70 b 45.97 46.71 61.13 63.87 55.27 Net Assets, end of period ($ x 1,000) 27,314 33,660 32,809 48,962 50,681 41,225 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the International Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 18 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions 20 on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 62,464,123 — — Mutual Funds 1,575,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 14 — 14 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At December 31, 2012, $63,876,205 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 108,000 12,150,000 10,683,000 1,575,000 2.4 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks 22 include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $34,569,071 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, $2,290,912 of the carryover expires in fiscal year 2016 and $21,640,693 expires in fiscal year 2017. The fund has $1,015,761 of post-enactment short-term capital losses and $9,621,705 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $2,031,914. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 24 The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2013 was approximately $132,600 with a related weighted average annualized interest rate of 1.14%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at an annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly.The Manager has agreed from January 1, 2013 through September 30, 2013 to waive receipt of a portion of the fund’s investment advisory fee, in the amount of .30% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $100,428 during the period ended June 30, 2013. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $38,481 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $327 for transfer agency services and $19 for cash management services. Cash management fees were partially offset by earnings credits of $3.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $17,791 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $10 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $53,236, Distribution Plan fees $5,706, custodian fees $23,455, Chief Compliance Officer fees $4,630 and transfer agency fees $110, which are offset against an expense reimbursement currently in effect in the amount of $15,981. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2013, amounted to $16,327,409 and $25,739,841, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting agreements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At June 30, 2013 derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 14 — Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 14 — Derivatives not subject to MNA or similar agreements (14 ) — Total gross amount of assets and liabilities subject to MNA or similar agreements — — The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following tables present derivative assets and liabilities net of amounts available for offset under MNA and net of related collateral received or pledged, if any, as of June 30, 2013: Gross Amounts Not Offset in the Statement of Assets and Liabilities and Subject to MNA Gross Amount of Assets in the Financial Statement of Instruments Assets and and Derivatives Securities Cash Liabilities by the Available for Collateral Collateral Net Credit Counterparty Counterparty ($) 1 Offset ($) Received 2 Received ($) 2 Exposure ($) JP Morgan Chase Bank 14 — — — 14 Total 14 — — — 14 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying 28 financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2013: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($ Purchases: Euro, Expiring 7/1/2013 a 5,697 7,415 7,415 — Japanese Yen, Expiring 7/2/2013 b 884,489 8,904 8,918 14 14 Counterparties: a Morgan Stanley Capital Services b JP Morgan Chase Bank The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Forward contracts 255,242 At June 30, 2013, accumulated net unrealized depreciation on investments was $8,821,715, consisting of $3,834,402 gross unrealized appreciation and $12,656,117 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 30 The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the five-year period when the fund’s performance was above the The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s underperformance and the additional steps taken to improve performance, including appointing one of the fund’s portfolio managers as lead portfolio manager. The Board stated its expectations for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has agreed to waive receipt of a portion of the fund’s management fee in the amount of .30% of the value of the fund’s average daily net assets until September 30, 2013. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. 32 Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver arrangement.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board agreed to closely monitor performance and determined to approve renewal of the Agreement only through September 30, 2013. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of 34 the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement through September 30, 2013 was in the best interests of the fund and its shareholders. The Fund 35 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Money Market Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 20 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Money Market Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Money Market Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. After more than 30 years of declining interest rates, it appears that the secular down-trend may be over. Improvements in U.S. housing and labor markets so far in 2013 prompted the Federal Reserve Board (the “Fed”) to signal its intent to back away from its quantitative easing program later this year, a development that sparked heightened bond market volatility and rising bond yields during the second quarter. These developments suggest to us that a new phase of the economic cycle is about to begin. The U.S. economic recovery appears poised to accelerate later this year in advance of a multi-year expansion. Stronger economic growth and the Fed’s widely anticipated shift to a more moderately stimulative monetary policy stance are likely to presage a gradual, upward drift in longer term interest rates as the relationship between rates and economic conditions normalizes. However, a tapering off of quantitative easing does not necessarily herald imminent increases in short-term interest rates, and we continue to expect any short-term interest-rate hikes to be postponed until 2015. As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, Money Market Portfolio produced an annualized yield of 0.00%. Taking into account the effects of compounding, the fund provided an annualized effective yield of 0.00% for the same period. 1 Yields of money market instruments remained near zero percent over the first half of 2013 as short-term interest rates were unchanged despite evidence of more robust economic growth. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances, and other short-term securities issued by domestic or foreign banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and foreign commercial paper, and other short-term corporate and bank obligations and dollar-denominated foreign bank obligations. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Gradual U.S. Economic Recovery Continued The reporting period began in the wake of improving economic sentiment after the Federal Reserve Board (the “Fed”) extended its commitment to historically low short-term interest rates through mid-2015. In addition, the Fed had embarked on a third round of quantitative easing involving monthly purchases of $40 billion of mortgage-backed securities over an indefinite period. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) At the start of 2013, the unemployment rate stood at 7.8% and investors were encouraged when Congress enacted last-minute legislation to avoid the bulk of automatic spending cuts and tax hikes scheduled for the start of the year. Other indicators also proved encouraging, including improvements in personal consumption, durable goods purchases, and housing market activity. Data from January 2013 portrayed a continuation of a gradual economic recovery as the economy added 157,000 jobs, but the unemployment rate inched upwards to 7.9%. Matters improved in February, when the unemployment rate fell to 7.7% and 236,000 new jobs were created. Employment gains were particularly strong in the professional and business services, construction, and health care industries. Moreover, manufacturing activity increased in February for the third consecutive month, and retail sales posted significant gains. Just 88,000 new jobs were added in March, but the unemployment rate edged lower to 7.6%. However, reduced government spending dampened GDP growth, and the U.S. economy achieved only a mild 1.8% annualized growth rate during the first quarter of the year. The sluggish economic recovery continued in April, when the private sector added 176,000 jobs and the unemployment rate fell to a multi-year low of 7.5% as some discouraged workers left the workforce.Yet, the service and manufacturing sectors continued to expand. Economic sentiment appeared to change dramatically in May after remarks by Fed Chairman Ben Bernanke were widely interpreted as a signal that the Fed would begin to curtail its ongoing quantitative easing program sooner than many had expected. However, expectations of a less accommodative monetary policy seemed to be at odds with a decline in U.S. manufacturing activity, an increase in the unemployment rate to 7.6%, and subdued inflation during the month. Equity investors nonetheless signaled optimism about the future as several broad indices of stock market performance reached new record highs in May. June saw heightened investor uncertainty in the wake of the Fed’s relatively hawkish comments. Consequently, stock prices retreated from their earlier highs, while intermediate- and long-term interest rates moved significantly higher. Nonetheless, the U.S. economy provided generally positive signals in June, including robust increases in home and automobile sales, expansions of the manufacturing and service sectors, and the creation of 188,000 jobs with no change in the unemployment rate. 4 No Changes Expected for Short-Term Rates Despite this evidence of a recovering U.S. economy, short-term interest rates and money market yields remained near zero percent throughout the reporting period, and yield differences along the money market’s maturity spectrum stayed relatively narrow. Therefore, as we have for some time, we maintained the fund’s weighted average maturity in a position we considered to be roughly in line with market averages, and we remained focused on well-established issuers with good liquidity characteristics, including banks in Australia, Canada, and Japan, but relatively few in Europe. Although the Fed has confirmed that it is likely to begin curtailing its quantitative easing program later this year if current economic trends persist, we have seen no evidence that monetary policymakers are prepared to raise short-term interest rates anytime soon. Consequently, we intend to keep the fund’s focus on quality and liquidity. July 15, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Money Market Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Money Market Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Expenses paid per $1,000 † $ .79 Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Expenses paid per $1,000 † $ .80 Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .16%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Principal Negotiable Bank Certificates of Deposit—13.0% Amount ($) Value ($) Branch Banking & Trust Co. (Yankee) 0.17%, 7/23/13 5,000,000 5,000,000 Mizuho Corporate Bank (Yankee) 0.23%, 7/15/13 5,000,000 5,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.23%, 9/12/13 5,000,000 a 5,000,000 Wells Fargo Bank, NA (Yankee) 0.18%, 8/8/13 5,000,000 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $20,000,000) Commercial Paper—46.7% Bank of Nova Scotia 0.01%, 7/1/13 5,000,000 5,000,000 Barclays U.S. Funding 0.19%, 8/22/13 5,000,000 4,998,628 BNP Paribas Finance Inc. 0.04%, 7/1/13 5,000,000 5,000,000 Coca Cola Company 0.19%, 10/21/13 5,000,000 a 4,997,044 Credit Agricole NA 0.11%, 7/1/13 5,000,000 5,000,000 General Electric Capital Corp. 0.22%, 12/9/13 5,000,000 4,995,081 International Business Machine 0.04%, 7/1/13 7,000,000 7,000,000 Metlife Short Term Funding LLC 0.17%, 7/1/13 5,000,000 a 5,000,000 National Australia Funding (DE) Inc. 0.22%, 7/17/13 5,000,000 a,b 5,000,000 Natixis US Finance Company LLC 0.10%, 7/1/13 5,000,000 5,000,000 RBS Holdings USA Inc. 0.12%, 7/1/13 5,000,000 5,000,000 Societe Generale N.A. Inc. 0.09%, 7/1/13 5,000,000 5,000,000 Sumitomo Mitsui Trust Bank 0.23%, 8/6/13 5,000,000 a 4,998,850 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Commercial Paper (continued) Amount ($) Value ($) UBS Finance (Delaware) Inc. 0.03%, 7/1/13 5,000,000 5,000,000 Total Commercial Paper (cost $71,989,603) Asset -Backed Commercial Paper—16.2% Collateralized Commercial Paper Program Co., LLC 0.30%, 11/4/13 5,000,000 4,994,750 Fairway Finance Company LLC 0.17%, 9/20/13 5,000,000 a 4,998,088 FCAR Owner Trust, Ser. II 0.21%, 9/4/13 5,000,000 4,998,104 Northern Pines Funding LLC 0.40%, 9/3/13 5,000,000 a 4,996,444 Regency Markets No. 1 LLC 0.17%, 7/22/13 5,000,000 a 4,999,504 Total Asset-Backed Commercial Paper (cost $24,986,890) Time Deposits—3.3% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.06%, 7/1/13 (cost $5,000,000) 5,000,000 U.S. Treasury Notes—3.3% 0.16%, 12/15/13 (cost $5,013,465) 5,000,000 Repurchase Agreements—17.6% ABN AMRO Bank N.V. 0.12%, dated 6/28/13, due 7/1/13 in the amount of $15,000,150 (fully collateralized by $ 15,578,200 U.S. Treasury Notes, 0.75%-3.50%, due 10/31/17-2/15/18, value $15,300,085) 15,000,000 15,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Barclays Capital, Inc. 0.10%, dated 6/28/13, due 7/1/13 in the amount of $12,000,100 (fully collateralized by $6,808,786 U.S. Treasury Notes, 0.25%-2.50%, due 3/31/15-8/31/17, value $6,944,961 and $5,191,215 U.S. Treasury Strips, due 2/15/22-2/15/24, value $5,295,039) 12,000,000 12,000,000 Total Repurchase Agreements (cost $27,000,000) Total Investments (cost $153,989,958) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2013, these securities amounted to $39,989,930 or 26.0% of net assets. b Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 48.7 U.S. Government 3.3 Repurchases Agreements 17.6 Asset-Backed/Multi-Seller Programs 3.2 Asset-Backed/Banking 9.8 Asset Backed/Single Seller 3.2 Finance 7.8 Beverages-Soft Drink 3.2 Insurance 3.3 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $27,000,000)—Note 1(b) 153,989,958 153,989,958 Cash 844,403 Interest receivable 8,891 Prepaid expenses 7,237 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(a) 21,135 Payable for shares of Beneficial Interest redeemed 1,014,595 Accrued expenses 36,896 Net Assets ($) Composition of Net Assets ($): Paid-in capital 153,777,863 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 153,746,589 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Investment adivsory fee—Note 2(a) 386,348 Professional fees 29,820 Custodian fees—Note 2(a) 22,308 Prospectus and shareholders’ reports 14,441 Trustees’ fees and expenses—Note 2(b) 8,361 Shareholder servicing costs—Note 2(a) 251 Miscellaneous 7,239 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (347,651 ) Less—reduction in fees due to earnings credits—Note 2(a) (349 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 26 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 26 55 Net realized gain (loss) on investments — — Net Increase (Decrease) in Net Assets Resulting from Operations 26 55 Dividends to Shareholders from ($): Investment income—net ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 138,449,979 221,251,056 Dividends reinvested 26 59 Cost of shares redeemed (132,977,408 ) (294,308,094 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 148,305,266 221,362,249 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .001 .025 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.001 ) (.025 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 c .01 .01 .13 2.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 b .59 .60 .58 .59 .57 Ratio of net expenses to average net assets .16 b .21 .17 .29 .44 .57 Ratio of net investment income to average net assets .00 b,c .00 c .00 c .00 c .11 2.53 Net Assets, end of period ($ x 1,000) 153,778 148,305 221,362 211,094 357,146 290,933 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”), is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Money Market Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 14 The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Company’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 153,989,958 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund 16 will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller.The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act.Any joint repurchase agreements must be collateralized fully by U.S. Government securities.At June 30, 2013, the fund had investments in repurchase agreements with a gross value of $27,000,000 in the Statement of Assets and Liabilities. The value of related collateral exceeded the value of repurchase agreements. See Statement of Investments for detailed collateral information. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager has undertaken to waive receipt of the investment advisory fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time. This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $347,651 during the period ended June 30, 2013. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period 18 ended June 30, 2013, the fund was charged $182 for transfer agency services and $8 for cash management services. Cash management fees were partially offset by earnings credits of $1.These fees are included in Shareholder servicing costs in the Statement of Operations The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $22,308 pursuant to the custody agreement.These fees were partially offset by earnings credits of $348. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $4 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $60,284, custodian fees $10,857, Chief Compliance Officer fees $4,630 and transfer agency fees $63, which are offset against an expense reimbursement currently in effect in the amount of $54,699. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 19 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 20 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally at the Performance Group and Performance Universe medians and ranked in the second quartile of the Performance Group in all periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expense ratio were below the Expense Group and Expense Universe medians. The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. The Fund 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on Dreyfus’ prof-itability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a dis- 22 cussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 24 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to fund securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending.Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by David A. Daglio, Primary Portfolio Manager; James Boyd and Dale Dutile, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio’s Initial shares produced a total return of 20.50%, and its Services shares returned 20.37%. 1 In comparison, the Russell 2000 Index, the fund’s benchmark, produced a total return of 15.86% for the same period. 2 Small-cap stocks rallied over the first six months of 2013 as investors responded positively to improving economic data. The fund produced higher returns than its benchmark, primarily due to the success of its stock selection strategy in the consumer discretionary, financials, and materials sectors. The Fund’s Investment Approach The fund seeks capital growth. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis.The fund’s portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment.A company’s stated and hidden liabilities and assets are included in the portfolio managers’ economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe.The fund’s portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. Recovering Economy Fueled Market Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) responded positively to improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks.As a result, by mid-May several broad measures of stock market performance reached new record highs. In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that monetary policymakers would back away from an ongoing quantitative easing program sooner than many had expected. Ensuing market turbulence in late May and June erased some of the market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward those considered more speculative and economically sensitive. Consequently, small-cap stocks produced higher returns than their large- and midcap counterparts over the first half of the year. Strong Stock Selections in Several Sectors Drove Gains Attractive fundamentals and valuations led the fund to significantly overweighted exposure to automotive suppliers in the consumer discretionary sector, including Tower International,American Axle & Manufacturing Holdings, Dana Holding, and Tenneco, which rallied strongly. In addition, we successfully anticipated turnarounds among previously struggling retailers, such as Fifth & Pacific Companies,Williams-Sonoma, and Jones Group. In the financials sector, we maintained underweighted positions in richly valued real estate investment trusts (REITs), a group that lost value during the second quarter of 2013. Instead, we focused on consumer finance companies, such as Portfolio Recovery Associates, that we believed would benefit from improving consumer credit quality.We also increased the fund’s exposure to commercial banks, such as SVB Financial Group, prior to an increase in net interest margins that drove the industry higher. In the materials sector, carbon fiber equipment maker Zoltek Companies gained value when it implemented strategies to enhance operating profitability. Underweighted exposure to commodities producers, a group hurt by sluggish global growth, further enhanced relative performance. Finally, the fund benefited from strong stock selections in other areas, led by transportation companies such as Avis Budget Group, Arkansas Best, and Con-way; temporary staffing services provider TrueBlue; and office furniture makers Herman Miller and Steelcase. 4 On the other hand, a few stock selections disappointed, particularly in the information technology sector, where mobile advertising solutions provider Velti and cloud-based remote access company LogMeIn both drifted from our investment thesis and lost value. Other notable laggards included specialty technology products distributor ScanSource and data and financial analytics provider CoreLogic. In the health care sector, biotechnology companies Spectrum Pharmaceuticals and Emergent BioSolutions trailed sector averages. Positioned to Benefit from a Broadening Recovery We believe the U.S. economic recovery is likely to continue broadening beyond purchases of homes and autos to include other consumer areas as well as capital spending on plants, equipment, and corporate technology upgrades.These expectations are reflected in the fund’s overweighted exposure to the information technology, industrial, and consumer discretionary sectors, and limited exposure to REITs, consumer staples stocks, and utilities. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .97% for Initial Shares and 1.22% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.0% Shares Value ($) Automobiles & Components—7.8% American Axle & Manufacturing Holdings 215,200 a 4,009,176 Dana Holding 315,970 6,085,582 Tenneco 51,430 a 2,328,750 Tower International 75,920 a 1,502,457 Banks—10.2% EverBank Financial 270,490 4,479,314 First Commonwealth Financial 59,290 436,967 First Niagara Financial Group 299,500 3,015,965 SCBT Financial 69,160 b 3,484,972 SVB Financial Group 66,710 a 5,558,277 TCF Financial 90,740 1,286,693 Capital Goods—6.9% Belden 15,910 794,386 Brady, Cl. A 74,280 2,282,624 Commercial Vehicle Group 52,150 a 389,039 L.B. Foster, Cl. A 19,090 824,115 Rush Enterprises, Cl. A 53,720 a 1,329,570 Trinity Industries 38,540 1,481,478 Watts Water Technologies, Cl. A 69,920 3,170,173 WESCO International 29,580 a 2,010,257 Commercial & Professional Services—7.0% Herman Miller 167,980 4,547,219 Steelcase, Cl. A 396,640 5,783,011 TrueBlue 103,930 a 2,187,726 Consumer Durables & Apparel—5.3% Fifth & Pacific Companies 76,820 a 1,716,159 Jones Group 383,600 5,274,500 Tumi Holdings 98,570 a 2,365,680 Consumer Services—.6% SHFL Entertainment 57,480 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—3.0% Nelnet, Cl. A 62,520 2,256,347 Portfolio Recovery Associates 20,440 a 3,140,197 Energy—1.3% Superior Energy Services 91,080 a Exchange-Traded Funds—.5% iShares Russell 2000 ETF 8,790 b Health Care Equipment & Services—5.8% Align Technology 94,640 a,b 3,505,466 Hanger 134,490 a 4,253,919 Merit Medical Systems 229,460 a 2,558,479 Insurance—1.4% Brown & Brown 79,410 Materials—4.7% Chemtura 168,410 a 3,418,723 OMNOVA Solutions 331,560 a 2,655,796 Zoltek 174,600 a,b 2,254,086 Media—.5% AMC Networks, Cl. A 6,680 a 436,939 Lamar Advertising, Cl. A 9,150 a 397,110 Pharmaceuticals, Biotech & Life Sciences—5.9% Cubist Pharmaceuticals 17,940 a 866,502 Emergent BioSolutions 274,039 a 3,951,642 Questcor Pharmaceuticals 51,770 b 2,353,464 Salix Pharmaceuticals 51,800 a 3,426,570 Real Estate—1.0% Jones Lang LaSalle 19,550 Retailing—2.4% Williams-Sonoma 75,020 Semiconductors & Semiconductor Equipment—5.5% Applied Micro Circuits 496,410 a 4,368,408 8 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Lattice Semiconductor 351,360 a 1,781,395 Microsemi 139,200 a 3,166,800 Xilinx 13,680 541,865 Software & Services—10.6% Cardtronics 60,330 a 1,665,108 CoreLogic 74,510 a 1,726,397 CSG Systems International 154,430 3,351,131 DealerTrack Technologies 173,150 a 6,134,705 Heartland Payment Systems 56,050 2,087,863 WEX 52,000 a 3,988,400 Technology Hardware & Equipment—14.0% Arrow Electronics 90,400 a 3,602,440 Ciena 310,590 a 6,031,658 FLIR Systems 55,320 1,491,980 JDS Uniphase 259,760 a 3,735,349 Plexus 50,560 a 1,511,238 ScanSource 135,000 a 4,320,000 Vishay Intertechnology 311,790 a 4,330,763 Transportation—4.6% Arkansas Best 46,780 1,073,601 Avis Budget Group 81,520 a 2,343,700 Con-way 24,240 944,391 Landstar System 72,950 3,756,925 Total Common Stocks (cost $148,862,606) Other Investment—1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,750,245) 2,750,245 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,982,632) 3,982,632 c Total Investments (cost $155,595,483) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $4,902,426 and the value of the collateral held by the fund was $5,157,389, consisting of cash collateral of $3,982,632 and U.S. Government & Agency securities valued at $1,174,757. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology Hardware & Equipment 14.0 Materials 4.7 Software & Services 10.6 Transportation 4.6 Banks 10.2 Money Market Investments 3.7 Automobiles & Components 7.8 Diversified Financials 3.0 Commercial & Professional Services 7.0 Retailing 2.4 Capital Goods 6.9 Insurance 1.4 Pharmaceuticals, Energy 1.3 Biotech & Life Sciences 5.9 Real Estate 1.0 Health Care Equipment & Services 5.8 Consumer Services .6 Semiconductors & Exchange-Traded Funds .5 Semiconductor Equipment 5.5 Media .5 Consumer Durables & Apparel 5.3 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,902,426)—Note 1(b): Unaffiliated issuers 148,862,606 176,541,496 Affiliated issuers 6,732,877 6,732,877 Cash 60,219 Receivable for investment securities sold 1,295,960 Dividends and securities lending income receivable 66,814 Prepaid expenses 59,118 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 129,433 Liability for securities on loan—Note 1(b) 3,982,632 Payable for investment securities purchased 1,982,028 Payable for shares of Beneficial Interest redeemed 62,700 Accrued expenses 94,075 Net Assets ($) Composition of Net Assets ($): Paid-in capital 191,595,875 Accumulated Investment (loss)—net (351,582 ) Accumulated net realized gain (loss) on investments (40,417,567 ) Accumulated net unrealized appreciation (depreciation) on investments 27,678,890 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 161,909,538 16,596,078 Shares Outstanding 4,244,040 442,922 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 503,692 Affiliated issuers 630 Income from securities lending—Note 1(b) 135,421 Total Income Expenses: Investment advisory fee—Note 3(a) 751,880 Prospectus and shareholders’ reports 152,078 Professional fees 32,387 Distribution fees—Note 3(b) 19,060 Custodian fees—Note 3(b) 18,547 Trustees’ fees and expenses—Note 3(c) 9,512 Loan commitment fees—Note 2 610 Shareholder servicing costs—Note 3(b) 4 Miscellaneous 7,251 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (4 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 26,236,589 Net realized gain (loss) on financial futures 267,843 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 12,423,925 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment (loss)—net (351,582 ) (134,196 ) Net realized gain (loss) on investments 26,504,432 13,494,308 Net unrealized appreciation (depreciation) on investments 12,423,925 21,999,537 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,823,145 11,511,594 Service Shares 1,216,206 1,341,823 Cost of shares redeemed: Initial Shares (61,011,898 ) (28,665,090 ) Service Shares (1,500,173 ) (2,704,165 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 195,401,561 178,557,750 End of Period Accumulated investment (loss)—net (351,582 ) — Capital Share Transactions (Shares): Initial Shares Shares sold 166,193 392,487 Shares redeemed (1,649,236 ) (973,554 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 34,573 46,321 Shares redeemed (43,840 ) (92,503 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 31.66 26.26 30.58 23.49 19.01 32.34 Investment Operations: Investment income (loss)—net a (.06 ) (.02 ) (.10 ) .12 .17 .26 Net realized and unrealized gain (loss) on investments 6.55 5.42 (4.10 ) 7.16 4.63 (11.87 ) Total from Investment Operations 6.49 5.40 (4.20 ) 7.28 4.80 (11.61 ) Distributions: Dividends from investment income—net — — (.12 ) (.19 ) (.32 ) (.25 ) Dividends from net realized gain on investments — (1.47 ) Total Distributions — — (.12 ) (.19 ) (.32 ) (1.72 ) Net asset value, end of period 38.15 31.66 26.26 30.58 23.49 19.01 Total Return (%) 20.50 b 20.56 (13.82 ) 31.11 26.04 (37.59 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 c .88 .88 .86 .86 .83 Ratio of net expenses to average net assets .97 c .88 .82 .70 .71 .75 Ratio of net investment income (loss) to average net assets (.33 ) c (.05 ) (.36 ) .46 .88 .95 Portfolio Turnover Rate 44.60 b 61.38 91.45 192.88 69.73 77.65 Net Assets, end of period ($ x 1,000) 161,910 181,323 165,656 194,105 163,322 144,777 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 14 Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 31.13 25.89 30.20 23.24 18.77 31.94 Investment Operations: Investment income (loss)—net a (.10 ) (.09 ) (.17 ) .06 .12 .20 Net realized and unrealized gain (loss) on investments 6.44 5.33 (4.05 ) 7.06 4.60 (11.75 ) Total from Investment Operations 6.34 5.24 (4.22 ) 7.12 4.72 (11.55 ) Distributions: Dividends from investment income—net — — (.09 ) (.16 ) (.25 ) (.15 ) Dividends from net realized gain on investments — (1.47 ) Total Distributions — — (.09 ) (.16 ) (.25 ) (1.62 ) Net asset value, end of period 37.47 31.13 25.89 30.20 23.24 18.77 Total Return (%) 20.37 b 20.24 (14.03 ) 30.77 25.77 (37.77 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 c 1.13 1.13 1.11 1.11 1.08 Ratio of net expenses to average net assets 1.22 c 1.13 1.07 .95 .96 .99 Ratio of net investment income (loss) to average net assets (.60 ) c (.30 ) (.61 ) .22 .63 .75 Portfolio Turnover Rate 44.60 b 61.38 91.45 192.88 69.73 77.65 Net Assets, end of period ($ x 1,000) 16,596 14,078 12,902 15,414 12,422 10,077 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Opportunistic Small Cap Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The fund’s investment objective is to seek capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 16 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions 18 on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 175,688,866 — — Exchange-Traded Funds 852,630 — — Mutual Funds 6,732,877 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013, The Bank of New York Mellon earned $58,037 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,113,542 35,516,938 33,880,235 2,750,245 1.5 Dreyfus Institutional Cash Advantage Fund 20,035,819 73,953,648 90,006,835 3,982,632 2.2 Total 20 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $67,004,900 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, $16,380,209 of the carryover expires in fiscal year 2016 and $50,624,691 expires in fiscal year 2017. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their 22 variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $19,060 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $554 for transfer agency services and $29 for cash management services. Cash management fees were partially offset by earnings credits of $4.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $18,547 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $16 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $109,698, Distribution Plan fees $3,387, custodian fees $11,555, Chief Compliance Officer fees $4,630 and transfer agency fees $163. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2013, amounted to $88,121,135 and $144,961,851, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund 24 recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At June 30, 2013, there were no financial futures outstanding. At June 30, 2013, accumulated net unrealized appreciation on investments was $27,678,890, consisting of $29,840,406 gross unrealized appreciation and $2,161,516 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the sames as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the“Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The 26 Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was in the fourth quartile in the Performance Group and Performance Universe medians for the various periods, except for the one-year period when the fund’s performance was in the first quartile in the Performance Group and Performance Universe. Dreyfus representatives noted that three new primary portfolio managers had been appointed in June 2011. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expense ratio were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting 28 firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s improved performance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 30 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Quality Bond Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Financial Futures 17 Statement of Options Written 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Quality Bond Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Quality Bond Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. After more than 30 years of declining interest rates, it appears that the secular bull market in bonds may be over. Bond yields began the reporting period with little room for further declines, making an upward trend more likely in the midst of a sustained U.S. economic recovery. Indeed, improvements in U.S. housing and labor markets so far in 2013 prompted the Federal Reserve Board (the “Fed”) to signal its intent to back away from its quantitative easing program later this year, a development that sparked heightened bond market volatility during the second quarter. We expect the U.S. economic recovery to accelerate later this year in advance of a multi-year expansion. Pent-up demographic demand could support continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. In the bond market, the Fed’s widely anticipated shift to a more moderately stimulative monetary policy stance is likely to presage a multi-year upward drift in interest rates as the relationship between rates and economic conditions normalizes. While these developments may hurt some segments of the bond market, others could respond more favorably. Therefore, as always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by David Bowser, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Variable Investment Fund, Quality Bond Portfolio’s Initial shares achieved a total return of –2.89%, and its Service shares achieved a total return of –2.94%. 1 The Barclays U.S.Aggregate Bond Index (the “Index”), the fund’s benchmark, achieved a total return of –2.44% for the same period. 2 The U.S. bond market encountered heightened volatility over the second half of the reporting period as investors anticipated a more moderately accommodative monetary policy from the Federal Reserve Board (the “Fed”). The fund produced slightly lower returns than its benchmark, mainly due to its security selection strategy among mortgage-backed securities. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income.To pursue this goal, the fund normally invests at least 80% of its net assets in bonds, including corporate bonds, debentures, notes, mortgage-related securities, collateralized mortgage obligations and asset-backed securities, convertible debt obligations, preferred stocks, convertible preferred stocks, municipal obligations, and zero coupon bonds, that, when purchased, are A-rated or better or what we believe are the unrated equivalent, and in securities issued or guaranteed by the U.S. government or its agencies or its instrumentalities. The fund may also invest in fixed income securities rated lower than A (but not lower than B), up to 10% of its net assets in bonds issued by foreign issuers that are denominated in foreign currencies, and up to 20% of its net assets in bonds of foreign issuers whether denominated in U.S. dollars or in a foreign currency. Fed Comments Roiled Bond Market The year began in the wake of heightened uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) responded positively to improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Fed and other central banks. As a result, higher yielding sectors of the U.S. bond market fared well, on average, during the first quarter of the year. However, the market’s more interest rate-sensitive sectors, such as U.S. government securities, suffered bouts of volatility as investors anticipated higher intermediate- and long-term interest rates in the recovering economy.These worries intensified in late May, when remarks by Fed chairman Ben Bernanke were interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than many had expected. As a result, prices in most bond market sectors fell sharply, and the benchmark ended the reporting period with a modest loss. Mortgage-Backed Securities Dampened Fund Results We maintained the fund’s mild emphasis on higher yielding sectors of the U.S. bond market, which helped the fund participate more fully in their relative strength during the first quarter of 2013. However, the benefits of this strategy were more than offset by weakness later in the reporting period among the fund’s holdings of mortgage-backed securities. We had focused mainly on lower-coupon mortgages, which we regarded as attractively valued and less vulnerable to the risks of rising prepayment rates in the recovering economy.The fund’s relative performance suffered when lower coupon mortgages underperformed their higher coupon counterparts during the late spring market correction. The fund achieved better relative results from its interest rate strategies, including an average duration that was somewhat shorter than industry averages. This duration position helped cushion the impact of heightened market volatility.At times during the reporting period, we successfully employed futures contracts to hedge the fund’s duration positioning. In addition, the fund’s holdings of corporate-backed securities at the lower end of the investment-grade spectrum fared relatively well. A small position in European sovereign bonds, which rallied from previously depressed levels, also contributed positively to the fund’s relative results. A More Cautious Investment Posture As of midyear, we expect volatility to persist in fixed-income markets until investors see a greater degree of economic certainty. Expectations of a shift later this year to 4 less accommodative U.S. monetary policy have been exacerbated by disappointing economic data from China and other emerging markets, leading some analysts to question the sustainability of the global recovery. However, we also have begun to see some stabilization of U.S. interest rates and higher yielding bond prices, and we remain watchful for opportunities to purchase securities that may have been punished too severely during the market’s recent turbulence. Nonetheless, in light of the risks of ongoing market volatility, we have established a more cautious investment posture, including a more mild emphasis on corporate-backed securities and other higher yielding market sectors. In our view, these are prudent strategies at a time of heightened market turbulence. July 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Quality Bond Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Quality Bond Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .93% for Initial Shares and 1.18% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes—118.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables—6.3% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 294,651 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 152,811 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 175,000 179,093 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 243,447 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 490,000 521,643 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 153,899 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 112,166 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 273,876 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 71,562 71,742 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 203,657 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 281,646 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 497,238 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 440,000 443,074 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 250,947 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 475,000 481,131 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 305,000 311,806 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 105,000 109,048 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 200,000 206,948 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 235,000 245,800 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans—.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.38 12/25/33 202,118 a Commercial Mortgage Pass-Through Ctfs.—5.0% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 219,770 a 219,830 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 390,000 370,865 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.88 12/10/49 200,000 a 227,575 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 225,000 b 216,118 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,065,000 a,b 1,067,684 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 395,000 a,b 396,782 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 225,000 a,b 226,547 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 485,000 b 533,971 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 340,035 341,625 JP Morgan Chase Commerical Mortgage Securities, Ser. 2012-LC9, Cl. A3 2.48 12/15/47 155,000 151,496 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. A4 2.92 2/15/46 105,000 98,306 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 145,000 146,845 Consumer Discretionary—4.4% Comcast, Gtd. Notes 6.30 11/15/17 85,000 100,530 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 b 474,001 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 276,434 312,615 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 504,526 b 647,991 Gestamp Fund, Sr. Scd. Notes 5.63 5/31/20 235,000 b 224,425 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 345,000 393,352 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 165,000 b 190,457 Staples, Sr. Unscd. Notes 2.75 1/12/18 470,000 470,641 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 550,000 552,445 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 160,000 160,572 Consumer Staples—1.1% ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 100,000 92,991 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 215,000 198,782 Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 305,000 352,856 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 240,000 b 244,897 Energy—2.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 530,000 610,060 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 246,295 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 202,669 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 332,325 Unit, Gtd. Notes 6.63 5/15/21 165,000 169,125 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 125,000 115,020 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 68,362 Financial—15.5% Ally Financial, Gtd. Notes 4.63 6/26/15 440,000 451,227 AON, Gtd. Notes 3.50 9/30/15 240,000 251,804 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 100,000 110,257 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 655,000 675,092 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 140,000 147,213 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 224,000 269,687 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 210,000 215,512 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 270,000 299,010 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 180,000 198,770 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 365,724 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 589,000 609,019 Duke Realty, Gtd. Notes 8.25 8/15/19 240,000 299,456 EPR Properties, Gtd. Notes 5.75 8/15/22 245,000 248,337 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 98,000 b 105,906 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 b 139,473 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 720,000 769,625 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Genworth Holdings, Gtd. Notes 7.20 2/15/21 85,000 95,579 Genworth Holdings, Gtd. Notes 7.70 6/15/20 110,000 126,360 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 245,000 262,558 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 160,000 176,784 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 280,000 258,433 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 335,000 343,611 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 225,000 232,343 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 250,000 254,062 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 155,000 b 156,344 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 330,000 344,363 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 105,000 b 112,721 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 797,639 MetLife, Sr. Unscd. Notes 7.72 2/15/19 285,000 358,404 Morgan Stanley, Sr. Unscd. Notes 2.88 1/24/14 250,000 252,633 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 240,000 256,698 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 b 327,599 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 a 241,200 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 71,020 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 133,764 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 270,000 274,672 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 a 493,000 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 500,000 b 504,869 Standard Chartered, Sub. Notes 3.95 1/11/23 515,000 b 480,009 WEA Finance, Gtd. Notes 7.13 4/15/18 360,000 b 427,675 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 172,761 Foreign/Governmental—1.6% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 275,000 291,683 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 200,000 194,521 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 335,000 325,180 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 305,000 328,642 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 133,993 Health Care—.4% WellPoint, Sr. Unscd. Notes 1.25 9/10/15 310,000 Industrial—.6% CSX, Sr. Unscd. Notes 4.75 5/30/42 225,000 216,039 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 248,523 Information Technology—.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 85,000 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials—1.9% Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 120,000 122,928 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 5.45 3/15/43 630,000 b 557,474 Teck Resources, Gtd. Notes 5.40 2/1/43 260,000 c 228,396 Teck Resources, Gtd. Notes 6.25 7/15/41 185,000 175,823 Vale Overseas, Gtd. Notes 4.38 1/11/22 235,000 224,386 Vale, Sr. Unscd. Notes 5.63 9/11/42 220,000 193,026 Municipal Bonds—.8% California, GO (Build America Bonds) 7.30 10/1/39 340,000 439,083 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 226,868 Residential Mortgage Pass-Through Ctfs.—.2% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.46 7/25/35 145,187 a Telecommunications—1.6% Cellco Partnership/ Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 170,000 221,044 SBA Tower Trust, Mortgage. Bonds 3.60 4/15/43 425,000 b 422,134 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 425,000 420,675 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 150,000 165,434 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed—23.3% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 d,e 2,220,817 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 34,905 d 35,249 5.50%, 5/1/40 42,369 d 45,704 Federal National Mortgage Association: 3.00% 5,205,000 d,e 5,129,043 3.50% 5,415,000 d,e 5,498,763 4.00% 895,000 d,e 932,653 5.00% 2,515,000 d,e 2,706,966 5.00%, 3/1/21—11/1/21 396,355 d 424,660 5.50%, 2/1/34—7/1/40 463,024 d 507,871 6.00%, 2/1/39—5/1/39 212,089 d 232,340 7.00%, 6/1/29—9/1/29 23,245 d 27,086 Government National Mortgage Association I; 5.50%, 4/15/33 709,227 785,831 Government National Mortgage Association II; 7.00%, 9/20/28—7/20/29 7,500 8,817 U.S. Government Securities—49.8% U.S. Treasury Bonds: 3.88%, 8/15/40 1,105,000 c 1,194,781 6.13%, 11/15/27 335,000 459,788 U.S. Treasury Notes: 0.13%, 8/31/13 540,000 540,063 0.13%, 7/31/14 3,145,000 c 3,142,604 0.38%, 6/30/13 3,445,000 c 3,445,000 0.38%, 7/31/13 10,697,000 c 10,699,920 1.75%, 5/31/16 845,000 c 871,637 2.13%, 5/31/15 8,230,000 c 8,509,853 2.38%, 7/31/17 10,220,000 c 10,745,369 Utilities—3.1% Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 452,219 Electricite de France, Sub. Notes 5.25 1/29/49 400,000 a,b 383,106 Enel Finance International, Gtd. Notes 6.80 9/15/37 310,000 b 311,350 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 201,899 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 339,863 Nisource Finance, Gtd. Notes 4.45 12/1/21 245,000 253,421 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 338,502 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 165,627 Total Bonds and Notes (cost $93,443,378) Preferred Stocks—.5% Shares Value ($) Financial General Electric Capital, Non -Cum., Perpetual, Ser. B, $6.25 (cost $395,000) 3,950 a Face Amount Covered by Options Purchased—.4% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, March 2023 @ $4.50 (cost $303,310) 4,260,000 f Principal Short -Term Investments—.4% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 7/25/13 (cost $314,979) 315,000 g Other Investment—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $895,560) 895,560 h The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $236,600) 236,600 h Total Investments (cost $95,588,827) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association GO—General Obligation LIBOR—London Interbank Offered Rate REIT—Real Estate Investment Trust REMIC— Real Estate Mortgage Investment Conduit USD—U.S. Dollar a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2013, these securities were valued at $8,151,533 or 10.3% of net assets. c Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $34,236,451 and the value of the collateral held by the fund was $35,154,859, consisting of cash collateral of $236,600 and U.S. Government & Agency securities valued at $34,918,259. d The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Purchased on a forward commitment basis. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies/ Foreign/Governmental 1.6 Mortgage-Backed 73.1 Municipal Bonds .8 Corporate Bonds 30.9 Preferred Stocks .5 Asset-Backed 6.6 Options Purchased .4 Commercial Mortgage-Baked 5.0 Residential Mortgage-Backed .2 Short-Term/ Money Market Investments 1.8 † Based on net assets. See notes to financial statements. 16 STATEMENT OF FINANCIAL FUTURES June 30, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2013 ($) Financial Futures Short U.S. Treasury 10 Year Notes 3 (379,688 ) September 2013 See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 3-Month USD LIBOR-BBA, March 2015 @ $3.75 (premiums received $131,102) 4,260,000 a ) BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—US Dollar a Non-income producing security. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $34,236,451)—Note 1(c): Unaffiliated issuers 94,456,667 94,989,793 Affiliated issuers 1,132,160 1,132,160 Cash 10,361 Dividends, interest and securities lending income receivable 556,632 Receivable for investment securities sold 224,743 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,816 Receivable for futures variation margin—Note 4 234 Prepaid expenses 31,317 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 57,795 Payable for open mortgage dollar roll transactions—Note 4 16,729,616 Liability for securities on loan—Note 1(c) 236,600 Outstanding options written, at value (premiums received $131,102)—See Statement of Options Written—Note 4 223,962 Payable for investment securities purchased 92,519 Payable for shares of Beneficial Interest redeemed 72,822 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,699 Accrued expenses 46,050 Net Assets ($) Composition of Net Assets ($): Paid-in capital 80,531,096 Accumulated undistributed investment income—net 535,448 Accumulated net realized gain (loss) on investments (2,026,887 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $5,953 net unrealized appreciation on financial futures) 446,336 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 58,793,342 20,692,651 Shares Outstanding 4,954,672 1,750,717 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Interest 1,163,245 Dividends: Unaffiliated issuers 15,625 Affiliated issuers 721 Income from securities lending—Note 1(c) 5,957 Total Income Expenses: Investment advisory fee—Note 3(a) 277,440 Prospectus and shareholders’ reports 57,189 Professional fees 29,714 Distribution fees—Note 3(b) 28,304 Custodian fees—Note 3(b) 8,765 Trustees’ fees and expenses—Note 3(c) 4,205 Shareholder servicing costs—Note 3(b) 974 Loan commitment fees—Note 2 754 Miscellaneous 16,277 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 760,874 Net realized gain (loss) on options transactions 15,988 Net realized gain (loss) on financial futures 55,713 Net realized gain (loss) on forward foreign currency exchange contracts (50,769 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,814,715 ) Net unrealized appreciation (depreciation) on options transactions (113,746 ) Net unrealized appreciation (depreciation) on financial futures (6,152 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contarcts 58,357 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 761,928 1,616,493 Net realized gain (loss) on investments 781,806 3,993,877 Net unrealized appreciation (depreciation) on investments (3,876,256 ) 575,387 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Initial Shares (864,168 ) (2,025,424 ) Service Shares (286,517 ) (713,196 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,455,603 5,929,178 Service Shares 740,243 1,209,975 Dividends reinvested: Initial Shares 864,168 2,025,424 Service Shares 286,517 713,196 Cost of shares redeemed: Initial Shares (8,207,185 ) (13,285,000 ) Service Shares (3,799,767 ) (5,257,666 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 90,629,621 95,847,377 End of Period Undistributed investment income—net 535,448 924,205 20 Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 200,157 486,185 Shares issued for dividends reinvested 70,331 167,228 Shares redeemed (669,454 ) (1,092,406 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 60,371 100,131 Shares issued for dividends reinvested 23,398 59,087 Shares redeemed (310,677 ) (434,976 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.37 11.92 11.55 11.08 10.11 11.08 Investment Operations: Investment income—net a .11 .22 .29 .41 .48 .51 Net realized and unrealized gain (loss) on investments (.44 ) .59 .51 .51 .99 (.96 ) Total from Investment Operations (.33 ) .81 .80 .92 1.47 (.45 ) Distributions: Dividends from investment income—net (.17 ) (.36 ) (.43 ) (.45 ) (.50 ) (.52 ) Net asset value, end of period 11.87 12.37 11.92 11.55 11.08 10.11 Total Return (%) (2.89 ) b 7.00 7.04 8.38 14.96 (4.18 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 c .84 .79 .77 .75 .76 Ratio of net expenses to average net assets .93 c .84 .79 .77 .75 .76 Ratio of net investment income to average net assets 1.85 c 1.80 2.54 3.55 4.56 4.71 Portfolio Turnover Rate d 201.25 b 518.55 379.94 288.08 293.67 391.87 Net Assets, end of period ($ x 1,000) 58,793 66,251 69,072 105,205 105,816 100,396 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended, June 30, 2013, December 31, 2012, 2011, 2010, 2009 and 2008 were 92.92%, 269.42%, 162.19%, 129.47%, 102.76% and 142.10%, respectively. See notes to financial statements. 22 Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.33 11.88 11.51 11.04 10.07 11.04 Investment Operations: Investment income—net a .10 .19 .26 .38 .45 .48 Net realized and unrealized gain (loss) on investments (.46 ) .59 .51 .50 .99 (.96 ) Total from Investment Operations (.36 ) .78 .77 .88 1.44 (.48 ) Distributions: Dividends from investment income—net (.15 ) (.33 ) (.40 ) (.41 ) (.47 ) (.49 ) Net asset value, end of period 11.82 12.33 11.88 11.51 11.04 10.07 Total Return (%) (2.94 ) b 6.70 6.78 8.20 14.63 (4.46 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.18 c 1.09 1.04 1.02 1.00 1.01 Ratio of net expenses to average net assets 1.18 c 1.09 1.04 1.02 1.00 1.01 Ratio of net investment income to average net assets 1.60 c 1.55 2.22 3.29 4.33 4.46 Portfolio Turnover Rate d 201.25 b 518.55 379.94 288.08 293.67 391.87 Net Assets, end of period ($ x 1,000) 20,693 24,378 26,776 27,780 30,633 33,105 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended, June 30, 2013, December 31, 2012, 2011, 2010, 2009 and 2008 were 92.92%, 269.42%, 162.19%, 129.47%, 102.76% and 142.10%, respectively. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering seven series, including the Quality Bond Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under 24 authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 26 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate.These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 5,240,987 — Commercial Mortgage-Backed — 3,997,644 — Corporate Bonds † — 24,507,427 — Foreign Government — 1,274,019 — Municipal Bonds — 665,951 — Mutual Funds 1,132,160 — — Preferred Stocks † — 421,457 — Residential Mortgage-Backed — 128,512 — U.S. Government Agencies/ Mortgage-Backed — 18,555,798 — U.S. Treasury — 39,924,012 — Other Financial Instruments: Financial Futures †† 5,953 — — Forward Foreign Currency Exchange Contracts †† — 1,816 — Options Purchased — 273,984 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (1,699 ) — ) Options Written — (223,962 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 28 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of New York Mellon earned $3,208 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 538,151 28,036,039 27,678,630 895,560 1.1 Dreyfus Institutional Cash Advantage Fund 255,200 7,312,290 7,330,890 236,600 .3 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 30 On June 28, 2013, the Board declared a cash dividend of $.029 and $.027 per share for the Initial shares and Service shares, respectively, from undistributed investment income-net payable on July 1, 2013 (ex-dividend date) to shareholders of record as of the close of business on June 28, 2013. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $2,528,831 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $2,738,620. The tax character of current year distributions will be determined at the end of the current year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .65% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The 32 Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $28,304 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $207 for transfer agency services and $13 for cash management services. Cash management fees were partially offset by earnings credits of $2.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $8,765 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $8 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $43,267, Distribution Plan fees $4,328, custodian fees $5,480, Chief Compliance Officer fees $4,630 and transfer agency fees $90. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures and options transactions, during the period ended June 30, 2013, amounted to $210,782,589 and $223,273,094, respectively, of which $113,459,395 in purchases and $113,656,365 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. 34 Fair value of derivative instruments as of June 30, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 279,937 Interest rate risk 3 (223,962 ) Foreign exchange risk 4 1,816 Foreign exchange risk 5 (1,699 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2013 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 6 Transactions 7 Contracts 8 Total Interest rate 55,713 15,988 — Foreign exchange — — (50,769 ) ) Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 9 Transactions 10 Contracts 11 Total Interest rate (6,152 ) (113,746 ) — ) Foreign exchange — — 58,357 Total ) ) ) Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting agreements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At June 30, 2013 derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Options 273,984 (223,962 ) Forward contracts 1,816 (1,699 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements 1,816 (1,699 ) Total gross amount of assets and liabilities subject to MNA or similar agreements ) The following tables present derivative assets and liabilities net of amounts available for offset under MNA and net of related collateral received or pledged, if any, as of June 30, 2013: Gross Amounts Not Offset in the Statement of Assets and Liabilities and Subject to MNA † Gross Amount of Assets in the Financial Statement of Instruments Assets and and Derivatives Securities Cash Liabilities by the Available for Collateral Collateral Net Credit Counterparty Counterparty ($) 1 Offset ($) Received ($) 2 Received ($) 2 Exposure ($) Deutsche Bank 273,984 (223,962 ) — — 50,022 Morgan Stanley Capital Services 1,816 — — — 1,816 Total ) — — † See Statement of Investments for detailed information regarding collateral for open financial futures contracts. 36 Gross Amount of Liabilities in the Financial Statement of Instruments Assets and and Derivatives Securities Cash Liabilities by the Available for Collateral Collateral Net Credit Counterparty Counterparty ($) 1 Offset ($) Pledged ($) 2 Pledged ($) 2 Exposure ($) Deutsche Bank (223,962 ) 223,962 — — — Royal Bank of Scotland (1,699 ) — — — (1,699 ) Total ) — — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2013 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment.The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received.The Statement of Operations reflects the following: any 38 unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended June 30, 2013: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2012 — — Contracts written 4,368,000 208,511 Contracts terminated: Contracts expired 108,000 77,409 — 77,409 Contracts Outstanding June 30, 2013 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying finan- The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) cial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 7/31/2013 a 210,000 275,083 273,384 (1,699 ) Sales: Proceeds ($) Euro, Expiring 7/31/2013 b 147,000 193,185 191,369 1,816 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Royal Bank of Scotland b Morgan Stanley Capital Services The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Interest rate financial futures 7,449,423 Interest rate options contracts 267,431 Forward contracts 5,464,232 At June 30, 2013, accumulated net unrealized appreciation on investments was $533,126, consisting of $1,639,946 gross unrealized appreciation and $1,106,820 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally above or at the Performance Group and Performance Universe medians for the various periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid 42 to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a dis- The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) cussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 44 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 45 For More Information Telephone 1-800-554-4611 or 516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 By: /s/James Windels James Windels, Treasurer Date: August 13, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
